RONROYAL J. OWENS
                                                                    851492 NEAL UNIT
                                                                    9055   SPUR   591
                                                                   AMARILLO, TX 79107

                                         CERTIFIED MAIL NO. 7015 0640 0007 4461 1787
                                         (CMRRR)

JUNE 9, 2015
                                                              This document contains some
COURT OF CRIMINAL APPEALS                                     pages ~hat are of poor quality
HON. ABEL ACOSTA, CLERK                                       at the t1me of imaging.
P.O.BOX 12308
AUSTIN, TEXAS 78711-2308

Re: Filing of Writ of Mandamus, Writ of Certiorari & Writ of Procedendo
    in cause numbers F98-01040-T & F98-67384 MT

     Dear Clerk:

          Enclosed you will find the following documents foryour filing:

     1.    Motion for Leave to file Petition for Writ of Mandamus, and/or Peti-
           tion of Certiorari and/or Petittion for Writ of Procedendo;

     2.    Petition for Writ of Mandamus and/or Petition for Writ of Certiorari
           and/or Petition for Procedendo (in F98-01040-T)(40pp.);

     3.    Appendix to the Petition for Writ of Mandamus, Writ of Certiorari
           and Writ of Procedendo (Si-Pp.);
                                     (.5q-fp·)
     4.    Copies of the Tex. Code Crim. Proc. Articles         42~03   and 42.09 (2pp.
           [f/b]); and

     5.    A carbon copy    of   this     letter   and self addressed postage prepaid
           envelope.

     Clerk, please file      these      documents with the Court and set them for an
evidentiary hearing.

     Also, please file-stamp the carbon copy of this letter (which I have
included) and return it to me .in the First-Class postage prepaid self-ad-
dressed envelope I have provided.

     Thank you for your help in this matter.




                                                                         RECEIVED IN
                                                                  COURT OF CRIMINAL APPEALS

                                                                           JUN 18 2015

                                                                        Abet Acosta, Clerk
                                                                      ·:, ..




                                               CAUSE NO.

                   IN THE COURT OF CRIMTNAL APPEALS OF TEXAS

                                      In re RONROYAL J. OWENS

                                     MOTION FOR LEAVE TO FILE

                                     PETITION FOR WRIT OF MANDAMUS
                                                                                                      RECEIVED IN
                                                 AND/OR                                       COURT OF CRIMINAL APPEALS

                                    PETITION FOR WRIT OF CERTIORARI                                    'JUN 18 2015
                                                 AND/OR

                                    PETITION FOR WRIT OF PROCEDENDO                                  Abel Acosta, Clerk
TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      NOW   COMES    Ronroyal             J.     Owens,     petitioner (prose), complaining of the

Judge of the 283rd Judical                 District        Court,     Dallas          County, Tx, and pursuant

to   Rule   72.1    of        the     Texas       Rules of Appellate Procedure in Criminal cases

moves this Court         to     grant          petitioner         leave        to file these petitions for a

writ of mandamus, writ, writ of certiorari                          and        writ      of    procedendo (in F98-

01040-T) tendered contemporaneously with this motion.

      Petitioner prays that the motion be granted,                                 the        daid    petitions   for

mandamus,    certiorari             and    procedendo        be     filed        and set down for a hearing,

that the relief requested                 be     granted,     and for any other relief, general and

special, including a stay of the proceeding below until the matters complained

of in said petitions are cured.



                                                                               R      L        S - PRO SE
                                                                                8514~  NEAL UNIT
                                                                               9055   SPUR   591
                                                                               AMARILLO, TX 79107

                                               UNSWORN DECLARATION

     I, Ronroyal J. Owens,do declare under the penalty of perjury that the
foregoing is true and correct. Executed on this 8th day of J
            CAUSE NO.
                        ------
      IN THE COURT OF CRIMINAL APPEALS


          IN RE RONROYAL J. OWENS,

                  Relator


From the 283rd Court of Dallas Courty, Texas




       PETITION FOR WRIT OF MANDAMUS
                   AND/OR

      PETITION FOR WRIT OF CERTIORARI
                   AND/OR

      PETITION FOR WRIT OF PROCEDENDO
              (in F98-01040-T}




                                        RONROYAL J. OWENS
                                       851492 NEAL UNIT
                                        9055   SPUR   591
                                       AMARILLO, TX 79107
                                       Relator - Pro Se
                                 CAUSE NO.

                             IN RE RONROYAL J. OWENS

                                        Relator



                                                                                        '
                                 IDENTITY OF PARTIES




     The    following   is   a   complete · list   of parties, the attorneys, and any

other person who has an interest in the outcome of this lawsuit: ·

     1 •.   Relator, Ronroyal J. OWens, TDC# 851492, at Nathaniel J. Neal unit,
            9055 Spur 591, Amarillo, Tx 79107.

     2.     Respondent, the Hon. Rick        Magnis, Judge, 283rd Judicial District
            Court, Dallas County, Texas.

     3.     Real Party in interest, the Hon. Susan Hawk, Dallas County District
            Attorney, Frank Crowley Courts Bldg. 133 N. Riverfront Blv8. LB 19,
            Dallas, Tx 75207-4399




                                             i
                                 TABLE OF CONTENTS
IDENTITY OF PARTIES   ......................................................   •• • 1


INDEX OF   AUTHORITIES .................................................... • • iii

INTRODUCTION •••••·•••••.•••••••••..••.••.•.•••••••••••••.•••.••.•••••••.•••••••• .v

STATEMENT OF THE CASE                                                    ........ vi

STATEMENT OF JURISDICTION                                           •••••••••••• vi\

ISSUES PRESENTED                                                          ••••• vii\

STATEMENT OF FACTS ••••••.••.••••••••••••••.••••••••••.•••••.•••••..• •••••••••• 1

ARGUMENT

   Issue    1: The trial court's judgments nunc pro tunc entering Michelle Moore
               as OWens's counsel is void .•.•••••••••••••••••••••••••••••••••• 6

   Issue    2: Thetrial court's convict-ions and sentences are·void due to OWens'
               lack of representation •••.•••• ~ ••••••••••••.•••••.••••••.••••• 13

   Issue    3: The trial court failed to pronounce Owens' sentence in F98-01040
               in his presence            ••••••.•••.••••••••••.•.•.•..•••••••• 21

   Issue   4: The trial court's judgrnentsheets are void in F98-01040 ••••••••• 24

PRAYER •••••••••••••••••••••••••••••••••••••••••••••••••••.•••••••••••••••••• 31

CERTIFICATION                                   ••••••••••••••••••••••••••••••• 32

UNSWORN DECLARATION                            •••••••••••••••••••••••••••••••• 32

APPENDIX

TEXT·OF RULES AND LAWS




                                         ii
                                INDEX OF AUTHORITIES

                                        CASES

Allen v. State, 20 S.W.3d 164 (Tex •• App.-Texarkana 2000) ••••.•.•••.•••••• 6, 12

Bowens v. Carnes, 343 S.W3d 805 (Tex.Crirn.App. 2011) ••••••••.••••••••••.••••• 7

Braxton v. Dunn, 803 S.W.2d 318 (Tex.Crirn.App. 1991) •••.••••••••••••••••• 7, 13

Collins v. State,240 S.W.3d 925 (Tex.Crirn.App. 2007) ••.•.••••.• 6, 7, 9, 10, 25

Collins v. State, 257S.W.3d 816 (Tex.App.-Texarkana 2008) ••••.••••••••••.•••• 13

Davis v. State,l95 S.W.3d 708(Tex.Crirn. App. 2003) ••••••..•••••••••••••••••• 20

Dickson v. State, 988 s.w.2d 261 (Tex.App.-Texarkana, l998,pet. ref'd) ••••••• 6

Eidson v. Edwards, 793 S.W.2d l (Tex.Crirn.App. 1990) ••••••••••.•••••• 6, 13, 24

Ernpy v. State, 571 S.W.2d 5.26 (Tex.Crirn.App. 1978) ••••••••••••••.•••• 14, 16,19

Ex parte Beck,922 S.W.2d 181 (Tex.Crirn.App.l996) ••••.••••••.••••••••• ~ •••••• l3

Ex parte Brand 1 822 s. W. 2d 636 (Tex. Crirn. App. 1992) •••••••.••••.••••.••. 21, 26

Ex parte Davis, 947 S.W.2d 216 (Tex.Crirn.App. 1996) •••••••••••••• ,••••••••••• 13

Ex parte Dickerson, 702 S.W.2d 657 (Tex.Crirn.App. 1986) ••••..••••••.•••.•• 7, 25

Ex parte Gonzales, 945 S.W.2d 830 (Tex.Crirn.App. 1997) ••      ~·······14,   16, 19, 20

Ex parte Madding, 70 S.W.3d 131 (Tex.Crirn.App. 2002) •••.•••••••••••.•.•.••.. 25

Exparte McCain, 67 S.W.3d 204 (Tex.CrirnApp. 200l) •••••.•••••.•••••.••.•• ~ ••• l3

Ex parte Seidel, 39 S.W.3d 221 (TexCrirn.App 2001) ••••••••••••••••••••...•••• 26

Ex parte Stanford, 571 S.W.2d 28 (Tex.CrirnApp. 1978) ••••.••••••••••••••••••• 14

Ex parte Williams, 65 S.W.3d 656 (Tex.crirn.App. 2001) •••••.•••••••••..••••••• 13

Fanniel v. State, 73 S.W.3d 557 (Tex.App.-Houston

 [lst Dist] 2002) ••.•••••••••.••••••••••••••••••••••••••••••••••• 7, ll, 25, 30

General Motors v. Gayle, 951 S.W.2d 469 (Tex.l997) •••••••••••••••••••••••••• 13

In re Dickason, 987 S.W.2d 570 (Tex.l998)(0rig. proceeding) •••••••••• 6, 13, 24

In re Fuselier, 56 s.W.3d 265 (Tex.App.-Houston

 [lst Dist.] 2001) .••••••••••••.••.•.••••••••••.•••••.••••.•••••• 7, 10, 24, 25

IR re IlaReoelc, 212 s.W.3d 922 (':PCJE.App. Fort Worth 2007)                  71 llt 13

                                          iii
 In re Gooch, 153 S.W.3d 690 (Tex.App.-Tyler 2005) •••••.••••••••••••••• 6, 13,24

 In re hancock, 212 S.W.3d 922 (Tex.App.-Fort Worth 2007) ••••••••••••• 7, lL 13

 In re Risley, 190 s.W.3d 853 (Tex.App.-Fort Worth,2001) ••••••••••••• 21, 22, 23

 In re Rubio, 55 s.w.3d 238 Tex.App.-Corpus Christi 2001) ••••••••••••••••• 7, 26
Jones v. State 797 S.W.2d 33 (Tex.Crim.App.l990) ••••••••••.•••••••••• 2 1 24 1 25
Jones v. State, 795 S.W.2d 199 (Tex.Crim.App. 1990) •••••••••...•••••• 9, 25, 27

 Lanford v. Fourteenth C0urt of Appeals, 847 S.W.2d581 (Tex.Crim.Appl993) •••• 21

 Mizell v.State, 119 S.W.3d 804 (Tex. Crim.App. 2003) •••••••••••••••••••.•••• 13

 Nix v. State,65 S.W.3d 664(Tex.Crim.App. 2001) •••••••••••••••••••••• 14 1 19, 29

 Oliver v. State, 872 S.W.2d 713 (Tex.Crim.App. 1994) •••••••••••• 14, 15, 16 1 20
Port. v. Vick, 888 S.W.2d 789 (Tex. 1984) •••.••••••••••••••••••••••.••••••• 14

 Simon v. Levario, 306 S.W.3d 318 (Tex.Crim.App. 2009) ••••••••.••••••••••••••. 7

 Smith v. State, 15 S.W.3d 294 (Tex.App.-Dallas 2001) ••••.••••••••• • 6, 9, lO, 25

 State v. Aguilera, 165 S.W.3d 695 (Tex.Crim.App. 2008) ••••••••••••.••••• 21 1 22

 State ex rel. Sutton v. Bage 827 S.W.2d 55 (Tex.Crim.App. 1992) •••••••••• 6, 13




Thompson v. State, 108 S.W.3d 287 ·(Tex.crim.App. 2003) •••••••••••••• 26 1 27, 28

. 'urbish v. 127th Judicial Dist. Court,

  708 S.W.2d 429 (Tex. 1986) ••.••••••••••••••••••••••••••••••••••• 6, 14, 20, 24
Walker v. Packer, 827 S.W.2d 833 (Tex. 1992) •••••••••••••.••••••••••••••• 6, 24
Will. v. State, 194 S.W.3d 568 (Tex.App.-Houston

  [i4th Dist.] 2006) ••••••••••••.••.•••••••••••••••.••••••••••.••••.•.••• 14, 20

                                        CODES
Tex. Code Crim. Proc.

  42.03·, §l(a) ••••••••••••••••••••••••••••••••••••••• ·••••••••••.••••• 21, 22, ·23

  42.09, §1 •••••••••••••••••••.•••••••.•••••.•••••.••••••••••••••.••••••••••• 23


                                           J.V
                                     CAUSE NO.

                                    IN RE RONROYAL J. OWENS

                                               Relator



                      RELATOR'S PETITION FOR WRIT OF MANDAMUS
                                        AND/OR
                     RELATOR'S PETITION-FOR WRIT OF CERTIORARI
                                        AND/OR
                     RELATOR'·s PETITION FOR WRIT OF PROCEDENDO
                                   (IN F98-01040-T)


       Relator,           Ronroyal    J.     Owens,      submits     these   petitions for

writ        of     mandam~s~,       ·writ    of    ce~orari·       and writ of procedendo

complaining              of the orders of the Honorable Molly Francis (former

presiding judge) and the Honorable Rick Magnis, current presiding

judge        of the 283rd Court of Dallas County, Tesxas.                     For    cl~rity,

relator is referred to as Ronroyal                       Ownes;     respondent,     the   Hono~


rable        Molly        Francis     and the Honorable Rick Magnis, is referred

to     by        name;    and   the     real      party in interst is referred to as

real        party in interest I             the Honorable Susan Hawk (Dallas County

District Attorney).




                                                   v
                                              STATEMENT OF THE CASE

        Relator/        Ronroyal           OWens,     filed        a   motion for a judgment nunc pro tunc

for the trial judge to correct                       the     court's records by removing the Honorable

Michelle        Moore     from        the     judgment        as       OWens' attorney, but the trial court

denied OWens's request.

        The     respondent           is     the     Honorable          Rick   Magnis, presiding Judge of the

283rd Judicial District Court of Dallas County, Texas.

        Judge     Rick     Magnis lacked authority to enter Michelle Moore in the trial

court's judgment as Owens'                    attorney        when Moore was never appointed to repre-

sent him and no documented proof of Moore's appointment exists.

        Relator     filed        a        petition     for     writ       of mandamus in the Fifth court of

Appeals on February 6, 20i2.                      The panel that considered the petition consisted

of Justices Morris, Ricther and Lang-Miers.

        The     court     of     appeals          denied      the       relief requested in the petition on

February 16, 2012.

        1.     Justice Richter              wrote the opinion for the panel.

                                            STATEMENT OF JURISDICTION

        This     Court has jurisdiction to issue a writ of mandamus, writ of certio-

rari.and writ of          procedendo.                See     Tex.Const.       art.   5, §S(c), Article 4.04,

§   1    of     the Code of Criminal Procedure and the Texas Rules of Appellate Pro-

cedure 72.1

        This     petition        for       writ      of mandamus was first filed in the Fifth Court

of Appeals, which denied the relief requested.                                 See   Tex.R.App.P.   52.3(e).

A copy of the order denying the petition is included in appendix 19.


                                                             vi
                               ISSUES PRESENTED

      Issue.: 1:  The trial court's August 31, 2009 judgment and sentence nunc
pro tunc and October 31, 2011 subsequesnt judgment and sentence nunc pro
 tunc, judgment and sentence and order entering Michelle Moore as owens' coun-
·sel is void."

     Issue   2: The trial court's December 2, 1998, judgment of conviction
and sentence is void due to Owens' lack of representation.

     Issue   3: The trial co8urt failed'to pronounce OWens' sentence in cause
number F98-01040-T in his presence as required by article 42.03, §l(a) of
the Code of Criminal Procdure.

     Issue   4:   The trial court's original judgment. sheet·, corrected judg-
ment sheet, August 31, 2009 judgment and sentence nunc pro tunc and October
31, 2011 subsequesnt judgment and sentence nunc pro tunc are void in cause
number F98-01040-T.




                                    vii
                                                     STATEMENT OF FACTS

        Relator,          Ronroyal        J.        OWens, initially retained the Honorable Catherine

Shelton       as     his      attorney          on     June 15, 1998 (appendix 1).                     On July 15, 1998,

the trial court approved Shelton                            to     be    "counsel        for     Defendant Ronroyal J.

Owens"        (appendix        2).        Shelton           actively          represented· him until she finally

filed motions for a new                   trial        in        his    caSes        on December 11, 1998 (appendix

3) •

        But     nine       days        earlier,        on        Detember 2, 1998, Judge Molly Francis held

court     proceedings             in     causes        F97-75579           and F98-67384 because she "realized

that [she] had             neglected           to     actually          find     [Owens]        guilty" (appendix 4(c)

lines 3-4)          and      that she needed to correct this "mistake" (appendix 4(d) line

9).      Shelton,          however,        was        completely           absent from the proceedings and the

trial     judge        said       she. had "been unable to get Ms. Shelton to come" (appendix

4(b), lines 5 .& 6) and had. "tried repeatedly                                  to    get      ahold     of        Ms.   Shelton

(appendix 4(c), lines 1&2) ••.• to come[,                               but     s]he ••.       refused        to     respond to

phone calls,           has     refused          to     come        down,       [and] has refused to send anybody

down to represent her office" (appendix 4(c), lines 10-12).

        Despite       Shelton's           total absence, Judge Francis still found Owens guilty

"in each of the above                  numbered         causes          [F97-75579-T & F98-67384-MT] •••• and

set ••• punishment in each case                                   at     20     years       confinement            in the state

penitentiary" (Appendix 4(d) , lines 12 & 15-16).

        While       Shelton        was completely absent from the December 2nd hearing, "Ms.

Michelle Moore, the public defender out of [Judge·Francis'] court" was present

(appendix          4(b),      line       10).        But the reporter's record does not reflect Judge

Francis       appointing          Moore         as    Owens' counsel for the proceedings and neither

does the trial court's docket sheets (appendixes 4(b-d) and 5).

                                                             1 of 32
        Prior        to     being        convicted and sentenced on                   December 2, 1998, OWens did

not     declare           himself        indigent,       hed     did        not request the appointment of the

public defender nor did he execute a waiver of counsel.

        After        the        trial     court     convicted          and sentence owens, then it informed

him     "[n]ow,           Ms.     Moore     can     talk       to you about anything ••• " (appendix 4(e),

line 4)        and        had     Moore     to step in and assist him with filing his notices of

appeal and motions for a new trial.                            Even        though     OWens        had     filed     a pro se

notice        of     appeal two days earlier (appendix 6), Judge Francis still instruc-

ted     "Ms.       Moore                 to check th[e] files and be sure that there is a notice

of appeal, 2m appropriate notice of appeal. •• [and to]                                       do     the     pauper one •••

while Mr. OWens is here" (appendix.4(e),                                   lines     17-20) •        The     trial     court

told     Ms.       Moore        to "make sure everything that needs to be signed gets signed

and ••• write down the name                             of     [Owens'        appellate]           attorney"       (appendix

4(f),        lines        3-6).         Finally; during the proceeding, the trial judge had "Ms.

Moore ••• file a motion for                       new    trial"        (appendix 4(h), line 21 and appendix

7) •

        Moore        filed        the     motions       for    a new trial and the notices of appeal in

cause        numbers        F98-01040           & F98-67384           on    OWens' behalf on December 2, 1998

(appendixes 7 &8).                Afterwards,           the    trial         judge     made     a "12/2/98" entry in

the     docket        sheet showing that the "[n]otice of appeal [was] filed with assi-

stance of P D [public defender]" and "[n]otice of appeal filed -P D assisted"

(appendix 5).

        Next,        Judge        Francis       entered        judgmentsheets in cause numbers F98-01040

& E:98-67384 listing OWens' conviction date as "11/13/98" and "Catherine Shel-

ton     as     the     attorney           for     Defendant OWens" (appendix 9).                         Later, the· trial


                                                             2 of 32
court entered "corrected judgment"                   sheets      in   F98-01040    & F98-67384 without·
notifying        OWens     (appendix       lO(a~b)).OWens     is currently serving time in TDCJ in

cause numbers       F98~01040-T          and F98-67384-MT.       See appendix 11 (a-b).

        Ten     years     after     Judge     Francis     convicted him, OWens filed his initial

Motion for Entry           of     Nunc     Pro Tunc Judgment asking the Hon. Rick Magnis, the

new presiding           judge of the        283rd    Judicial.Distric Court, to make the record

 "accurately       reflect. •• December 2, 1998 as Owens' conviction date, the start

of his sentence           and     his representation by attorney Michelle Moore" (appendix

12(e)).         Judge     Magnis granted the motion and entered a judgment and sentence

nunc     pro     tunc     showing        th~'Owens   was convicted            on December.2, 1998" and

 "was represented by the Hon.                Michelle     Moore •••     on    December   2, 1998".   See

appendix 13.

        After     OWens     had     filed     this motion, he received two letters from Moore

which caused him to suspect that Moore was not                        his    attorne.    Moore informed

OWens:

                "Judge Francis had me step.in for the final part of the sentencing
                phase •..• Since I was the public defender in Judge Francis' court,
                she had me step in for the formal sentencing" (appendix 14); and

                "Judge Francis had me stand in for Catherine Shelton on you senten-
                cing [because] your attorney, Catherine Shelton failed to appear
                for the sentencing" (appendix 15).

        When OWens motioned the trial court for a copy of Moore's attorney-client

·file, Judge Magnis inquired into the matter and Moore responded:

               "Dear Judge Magnis: [~]·I have no file onRonroyal Owens. I never
               had a file on that case since I was pulled in to stand with Mr.
               OWens on.the verdict only.     Catherine Shelton was the attorney
               of record ••• " (appendix 16).

        Because     Moore       denied      being    OWens' attorney-of-record and claimed that

Judge     Francis       only      had    her "step in," "stand in," and "stand with" him for

the December        2nd     proceeding,        OWens    perused the court reporter's record and

found     that    Judge        Francis only stated that she "was going to appoint [Owens]

                                                       3 of 32
number        one,     a     lawyer        to sit in with [him]" (appendixes 4(c), lines 24 & 25

and     4(d),        line        1),     but the court never- orally nor formally on the record

      appointed       Moore            as OWens' counsel.       See appendix 4(b-d).     Even the judg's

docket sheets fail to reflect Moore's appointment as his counsel (appendix 5).

        Realizing           this,        OWens   filed     a   second     Motion to Correct Judgment and

Sentence        by     Nunc Pro Tunc and presented Moore's letters as "new·information"

and proof that Moore was not his attorney - along with the December 2nd repor-

ter's     record           and     the court's docket sheets (appendix l7(a-f)).             Using these

doc uments as evidence,                    Owens requested       that     his judgment "correctly demon-

strate        that ••• Shelton            was    [his]    attorney      of record and that ••• Moore was

never appointed to represent [him]" (appendix                             l7(e)).   Specifically,   Owens

argued that-

                "the law require[d] that the judgment accurately reflect [his]
                attorney of record and 'its entry [into the judgment] [wa]s a mini-
                sterial act' for the courtto perform [and] ••• [t]he 'Judgment and
                Sentence'... c[ould] only reflect. ••. Shelton was [his] attorney
                of record through 12/ll/98 because that's what.actually occurred
                under Judge Francis ••• " (appendix l7(d)).

        OWens        even        apologized      to      the trial court for incorrectly asking it to

enter     Moore in the judgmet as his counsel and explained that he was "confused

about [his] representation ••• on [D]ecember 2nd" (appendix l7(d)).

        The     trial court realized that "Catherine Shelton was the actual attorney

who     was     still representing OWens" but it .relied solely on Moore's unverified

letters to make the following.ruling:

                "Because Michelle Moore did stand-in as counsel ••• and because
                OWens was also still being represented by •••• Shelton, the Court
                is granting the motion nunc pro tunc to the extent of directing
                that the judgment reflect that OWens was represented by ••• Shelton
                and ••• Moore." See Appendix lS(b).

The trial court denied Owens' request to remove Moore from the record as counsel.


                                                           4 of 32
        Owens filed a Petition for Writ of Mandamus challenging the trial court's

adverse fuling and on February 16, 2012, the Fifth Court of Appeals in Dallas,

Texas     denied   Owens'    writ    of   mandamuus    (appendix 19) and his motion for a

rehearing (appendix 20).

        Finally,   to eliminate any questions about Moore's appointment as Owens's

counsel on December 2,1998,         Owens    asked    the   Dallas   County   District Clerk

for a certified copy of the trial           court's order appointing Moore as his coun-

sel (appendix 21) •     The clerk responded:

             "Mr. Owens, ~ Our department scanned your case file and did not
             find any documentation electing Michelle Moore as counsel."

Appendix 22.

    Now, after      review    in    the   court of appeals, Owens come to this Court of

Criminal Appeals for mandamus relief in this case.




                                            5 of 32
                                                          ARGUMENT

      Issue 1: The trial court's August 31, 2009 judgment and sentence nunc
 pro tunc and October 31, 2011 subsequent judgment and sentence nunc pro tunc,
 judgment and sentence and order entering Mich~lle Moore as Owens's counsel
 is void.

                                                 ARGUMENT & AUTHORITIES

         Mandamus         is     an     extraordinary remedy that the Court of Criminal Appeals

 grant sparingly.                State         ex rel. Sutton v. Bage, 822 S.W.2d 55, 57 (Tex.Crim.

 App. 1992).         It    should be granted only when the trial court has clearly abused

 its     deiscretion            and     no adequate remedy by appeal exists.              Walker v. Packer,

 827 S.W.2d 833,839-840(Tex.l992).                   Ordinarily     a    relator must show that he

 has no adequate               remedy      to     appeal,     but     a trial court's adverse ruling on a

 movant's      motion           for     a judgment nunc pro tunc is not.appealable and can only

 be attacked by a writ of mandamus.                         Allen v. State, 20 S.W.3d 164,165(Tex.App.-

 Texarkana        2000).          Also,         a void judgment claim is an exception to this rule.

 In re Gooch, 153              s.w .. 3d   690, 693(Tex.App.-Tyler 2005).

        Mandamus is therefore appropriate to set aside or correct a trial court's

 void     order.          In     re Dickason, 987 S.W.2d 570,57l(Tex.l99~(0rig.   proceeding);

Urbish v. 127th Judicial Dist. Court, 708 S.W.2d 429,43l(Tex.l986); and Eidson

 v.     Edwards, 793 S.W.2d 1,5(Tex.crim.App. 1990).                        An   order is void when a trial

 court has no power               or       jurisdiction       to    render it.     Urbish v. 127th Judicial

· Dist. Court, 708 S.W.2d at 431.

         In   nunc    pro         tunc         proceedings, . trial       courts do not have authority to

 "change      the    court's           records       to     reflect what it .believes shold have been

done ••• [because] there must be proof that the proposed                              judgment was actually

 rendered     or     pronounced" and "actuallyhappened in court."                         Collins v. State,

 240 S.W.3d 925,928(Tex.Crim.App.2007); Smith v. State, 15S.W.3d 294,299(Tex.App-

Dallas 2001). Trial judges are also prohibited from correcting judicial errors

and     omissions          through         a     judgment nunc pro tunc.          See Dickson v. State, 988

                                                            6 of 32
      S.W.2d        261,264(Tex.App~Texarkana,l998,                                 pet.ref'd);      Ex   parte Dickerson, 702
S.W.2d 657,658(Tex.CrimApp.l986).                                     When     a    judgment    nunc    pro tunc corrects

      a judicial error, the judgment is void and                                          the    matter      becomes   reviewable

      only by a writ of mandamus.                               See Fanniel v. State, 73 S.W.3d 557,560(Tex.App.-

      Houston          [1st        Dist.] 2002);In re Fuselierr, 56 S.W.3d 265,267(Tex.App-Houston

      [lst Dist] 2001); and In re Hancock, 212 S.W.3d 922,927(Tex.App-Fort Worth2007)

      Under     review,             however,           the          relator       must.demonstrate that the act which he

      seeks to compel is ministerial,                                 Braxton v. Dunn, 803 S.W.2d 318,320(Tex.crim.

      App.l991),             because           "the        facts       and       circumstances       dictate but one rational

      decision under unequivocal,                              well~settled ••• clearly          controlling legal principles"

      and     the          facts     are        indisputed"                and "the 'law clearly spells out the duty to

      be performed •••               with           such        certainty         that    nothing     is left to the exercise
                                           I
      of discretion or judgment."                               See Bowens v. Carnes, 343 S.W.3d 805,810(Tex.Crim

      App.     2011);          Simon           v.     Levario,             306 S.W.3d 318,32l,n.6(Tex.Crim.Appp2009).

              Trial          courts        always have a ministerial duty to vacate and withdraw void

      judgments and orders                      because             they     lack    authority to enter these rulings in

      the     first place.             In re Ruio, 55 S.W.3d 238,24l(TexApp.-Corpus Christi 2001);

      Stearnes v. Clinton, 780 S.W.2d 216,220(Tex.Crim.App 1989).

              Judge          Rick     Magnis'              failure          to remove Michelle Moore from the judgment

      as     representing             owens           - and as requested by OWens - is a failure to perform

      a     ministerial             function           under          the        facts of this case, because Judge Magnis
                    .. ·
      lacked authority to enter                            a        judgment      nunc    pro    tunc (reflecting that Moore

      represented OWens) without proof that the                                          trial   court    appointed    Moore   as

 'i   OWens'        counsel.           Collins                 v.    State,        240   S.W.3d 925,928(TexcrimApp 2007).
./

                                                                             7 of 32
Therefore,        the    trial court's August 31, 2009, and October 31,2011, judgments

nunc     pro     tunc are void and Judge Magnis now has a ministerial duty to vacate

them.     Stearnes v. Clinton, 780 SW.2d at 220.

        In Stearnes v. Clinton, this Court explained that "'[i]f [a trial judge]

did not have        authority      [to     make     his    rulings] it [i]s his ministerial duty

to vacate the orders.'" 780 S.W.2d at 220.               Here,        Judge   Rick        Magnis   did

not have the authority            to     enter     Michelle .Moore          in     the court's records as

OWens'        counsel because the court reporter's record, the trial court's records

and     the    district clerk's 'reco:t:ds:; · demonstrate that Judge Molly Francis (the

original presiding judge) never rendered, pronounced nor ordered the appoint-

ment of Moore as OWens' attorney.

                                  1. The Court Reporter's Record

        According       to    the reporter's record, Michelle Moore was, indeed, present

at the December 2nd hearing, but                 no where does it reflect Judge Francis "ren-

dering" or "pronouncing" Moore's appointment                       as    OWens'      counsel.          This fact

is     ~vident     in    the first three pages of the trial judges exchange with Owens

before and while the court was convicting                    and        sentencing       him     to .prison.

Appendix 4(b-d).

                                   2. The Trial Court's Records

        Likewise,       the    trial     court's    docket     sheet        entries and notations on "

"12/2/98" fail to reflect the appointment                    of'Moore to represent Owens bbefore

or during his formal adjudication                  and    sentencing        (appendix          5).    Even Judge

Francis'        judgment      sheets   and "corrected" judgment sheets -which accurately

relect Catherine Shelton as Owens' only counsel -do not list                               Moore as OWens'

attorney (appendixes 9(a & b) and lO(a & b)).

                                                    8 of 32
                                         3. The District Clerk's Records

        Finally,        when       Judge        Rick        Magnis denied OWens' request to remove Moore

from the records              as     his        attroney,          OWens       wrote        the Dallas county District

Clerk for        clarification                 about       Moore's          representation           and requested a copy

of Judge Francis' order appointing Moore as his counsel (appendix 21).                                                  The

clerk confirmed Owens' claim that Moore was not his attorney by responding:

                "Mr. OWens,(,-r] Our department scanl')ed your case
                file and did not find any documentation electing
                Michelle Moore as counsel"

Appendix        22.      The        court        reporters record, the trial court's docke.t                         sheets·

and judgment sheets and the district clerk's                                    records        are     ineluctable    proof

that Judge Molly Francis never appointed Moore to represent OWens in 1998.

        Under        these        circumstances,             Texas law is well-settled that trial judges

do not have the authority                       to     enter       a    judgment           nunc pro tunc to change the

records        when there is no proof "that the event in question actually occurred"

nor was rendered             o~    P£ORe earlier.              See          Jones     v.     State, 795 S.W.2d at 201;

Smith v. State, 15 S.W.3d at 299; Collins v. State, 240 s.W.3d at 298.

        Based on State law, Judge Magnis lacked the authority to enter a judgment

nunc     pro. tunc           and     a        subsequent judgment nunc pro tunc "directing that the

judgment reflect that OWens was represented by ••• Michelled Moore" (appendixes

13 & 18(b)) when there simply is no proof thatJudge Molly Francis ever rendered

or     pronounced        Moore           as    OWens'        attorney.          See Collins v. State, 240 S.W.3d

at     928     and    Jones v. State, 795 .S.W.2d at 201, n.7.                                 Phlt another way, before

Judge        Magnis     could        have any authority. to enter a judgment nunc pro tunc re-

fleeting        Moore        as    OWens'            counsel -some 13               ~ears    later, there needed to be

proof that back in 1998 Judge Molly Francis                                    (the        original     judge in the pro-

ceedings)        actually           rendered           a    judgment          or issued an order appointingMoore

as OWens' attorney.                 But       here,        there       ~s   a complete absence of "any documen-


                                                               9 of 32
tation     electing          Michelle         Moore as [Owens'] counsel" (appendix 22).                 Without

any actual proof of Moore's appointment, Judge Magnis                            erred    and     abused     his

discretion in finding that " .•• Michelle Moore did stand:....in as counsel" (appendx

18(b))     and        therefore        he     lacked    authority     to dirct Moore's entry into the

records as representing Owens.

        Moreover,          Judge      Rick Magnis was without any authority to enter a                     Judg-

ment nunc pro tunc and subsequent judgment                          nunc   pro    tunc     "directing       that

the judgment reflect that Owens was represented by ••• Moore"                                     (appendixes

13    & 18(b))             because     these       entries    actually corrected a judicial omission

and error that was              committed by Judge Molly Francis over a decade ago.                        Since

the     records prove that Judge Francis never appointed, rendered nor pronounced

Moore to be Owens' attorney,                       this omission was a judicial error made by Judge

Francis and not a clerical error.                       The    law unequivocally states that a judg-

ment nunc pro tunc may not correct judicial omissions and errors.                                 See In     re

Fuselier, 56 S.W.3d     at     267    and Smith v. State, 15 s.W.3d at 299.               Even if

Judge     Magnis           believed        that    his predecessor (Judge Francis) really meant to

appoint     Moore,          Judge Magnis still could not enter a subsequent judgment nunc

pro tunc correcting J1.,1dge Francis' "omissio!l or error"                        nor     could    he    change

the     recors        to     "reflect what [he] believes should have been done" during the

December 2nd proceedings.                    Smith v. State, 15 s.w.3d       at     299     and    Collins v.

State, 240S.W.3d at 928.

        Thus,    Judge        Rick Magnis' judgment nunc pro tunc and subsequent judgment

nunc pro tunc correcting Judge Francis' judicial error (in failing to actually

appoint     Moore),           exceeded his authority and involved a judicial determination

that Moore represented Owens.                      This act of judicial reasoning rendered the


                                                        10 of 32
trial court's judgments void.                       See Fanniel v.            State, 73 S.W.3d    at   560 and

In re Hancock, 212 s.w.3d                   at      927 (stating that judgments nunc pro tunes must

be free from .judicial reasoning otherwise they are void).

        In     this     situaltion,           the        law   plainly        states that "a judge who enters

a \loid [judgment] has a ministerial                           duty        to vacate the order" because either

he lacked authority to enter ·the ruling                              or    his   ruling      exceeds   the court's

jurisdiction.               See     Stearnes        v.     Clinton, 780 S.W.2d at 220 and Inre Rubio,
55 S.W.3d at 241.                 Here, Judge Magnis lacked the authority to enter a judgment

nunc pro tunc showing Moore as Owens'                            counsel and directing that the judgment

"reflect        that        Owens     was     represented by ••• Moore . "              when Judge Molly Francis

never        appointed Moore as Owens's attorney.                           Thus his judgments entering Moore

as Owens's counsel                 exceeded        the trial court's authority and were the product

of judicial reasonihg.

        Under        controlling           law, the circumstances and facts of this case dictate

one rational           course        for     the     trial       court to follow: to vacate that part of

the     August        31,     2009     and october 31, 2011 Judgment nunc pro tunc and subse-

quent judgment and sentence "directing that the judgment reflect                                        Owens      was

represented by ••• Moore."

        Owens has a clear right to the relief sought for the following reasons:

        1.     The     facts        and circumstances dictate one rational decision under un-

        equivocal and well-settled law.                        Specifically, the court's records demon-

        strate        that Judge Molly Francis never appointed,Michelle Moore to repre-

        sentOWens, therefore Judge Rick Magnis                              lacked     authority     to enter Moore

        in the records as              Owens'        attorney          by     judgments nunc pro tunc.          Conse-

      quently, JudgeMagnis' judgments nunc pro tunc are                                    void    and he is there-


                                                           11 of 32
fore     duty-bound    to vacate that protion of the August 31, 2009 and Octo-

ber     31, 2011 nunc pro tunes naming Michelle Moore as representing Owens.

 Stearnes v. Clinton, 780 S.W.2d at 220.

2.      Because the trial court's judgment nuncpro tunc and subsequent judg-

ment nunc pro tunc are            void,     it     has   a ministerial duty to vacate it's

rulings     that   Moore     represented           Owens,   and   this ia a ministerial act

that Owens      seeks to compel •.

3.     Owens has no adequate remedy at law to appeal Judge                  Magnis'   denial

of     Owens'   request     to     remove        Moore   from the records as his attorney,

therefore he must seek            mandamus        relief.    Allen   v. State, 20 S.W.3d at

165.

4 •. Owens has a clear right to have the records "speak the truth" regard-

ingwhat     actually      occurred        in court on December 2, 1998 and to have the

untrue,     unverified      and     unsubstantiated         statements   and ruling removed

thereby eliminating any and all confusion                   concerning   Owens' representa-

tion.




                                           12 of 32
     Issue 2: The trial court's December 2, 1998, judgment of conviction
and sentence is void due to Owens' lack of representation.

                                              ARGUMENT & AUTHORITIES

        Mandamus     is        an        extraordinary remedy that the Court of Criminal Appeals

grants sparingly.              State ex rel. Sutton v. Bage, 822 S.W.2d 55, 57(Tex.Crim.App

1992).     The     party           seeking     mandamus must demonstrate that (1) the act sought

to be compelled is purely ministerial;                                and    (2)    there·    is   no other adequate

remedy of law.           Braxton v. Bunn, 803 S.W.2d 318,320(Tex.CrimApp.l991).                                     But

a void judgment is an exception                          to     the       no-adequate-remedy        rule.     See In re

Gooch, 153 S.W.3d 690,693(Tex.App.-Tyler 2005).                                    Ordinarily, a      void     judgment

of conviction        is        reviewable           in        habeas corpus proceedings.             See     Collins v.

State,     257 S.W.3d 816,817(Tex.App-Texarkana 2008); Exparte McCain_, 67 S.W.3d
204,207, n.7 (Tex.Crim.App. 2001); Ex parte,Davis, 947 S.W.2d 216(Tex.Crim.App·

1996).      But     where           a     party is entitled to a writ of mandam us on one issue,

judicial economy dictates·:that                      this. Court of Criminal. Appeals "should remedy

the     trial     court's           (void     judgment]              by    mandamus" -even though an adequate

remedy     by     writ        of        habeas corpus is available.                  See General Motors Corp. v.

Gayle, 951 S.W.2d 469, 477 (Tex. 1997).                                   Also,    a void judgment may be raised

at    any time and any court with jurisdiction over a criminal case can "notice"

and "correct"            an        illegal     sentence.              See     Exparte    Beck, 922 S.W.2d 181182

(Tex.Crim.App 1996); Mizell v. State, ll9 S.W.3d 804, 806 (Tex. Crim. App.2003);

and Exparte Williams, 65 s.w.3d 656(Tex. Crim.App. 2001).

        Mandamus     is                 therefore, appropriate to set aside a trial court's void

order or to recind a void order.                         See In re            Hancock,       212 S.W.3d 922,926

(Tex.     App.-Fort           worth        2007);        In     re    Dickason, 987 S.W.2d 570,57l(Tex 1998)

(orig.     proceeding);                 and Eidson v. Edwards, 793 s.W.2dl,5 (Tex.Crim.App.l992)


                                                              13 of 32
and Porter v. Vick, 888 S.W.2d 789 (Tex. 1984).

       An      order        or        judgment        is     void whe\n a trial court lacks              authority to

render        it.         See     Urbish        v.     127th        Judicial District Court, 708 S.W.2d 429,

431 (Tex.l986).

       In criminal proceedings, "[t]he Sixth and Fourteenth Amendments ••• guaran-

tee that a person brought to trial in any state.· •• must be afforded •.. counsel

before        []     he     can       be validly convicted and punished by impriso: nment. "                        See

Williams v. State, 194 S.W.3d 568,576     (Tex.App-Houston[l4th         Dist.]     2006).

 Therefore, if a Texas criminal defendant .is r.ot                                 informed     of   his    right     to

counsel, then             his         "incarceration              arising out of the conviction •.• is void."

Expar~e        Gonzales,              945 S.W.2d 830,836 (Tex.Crim.App.l997).                    Or, if an accused

"is    required            to face criminal trial proceedings without []counsel, when such

has not been waived,"                    this        too     is     a void proceeding.        See Nix v. State, 65

S.W.3d664,668 (Tex. Crim. App. 2001).                                Whenever a criminal defendant is denied

his constitutional right to                          representation        (without       waiving    counsel), this

Court of Criminal Appeals declares the conviction to be void because a "'defen-

dant     is        not    punishable            by     imprisonment        if he is unrepresented by counsel

unless he waives            counsel!~'                See     Ex parte stanford, 571 S.W.2d 28(Tex. Crim.

App. 1978) and Empy v. State, 571 S.W.2d 526, 528 (Tex.Crim.App.l978).

       Thus when a criminal defendant appears in                               court       without    counsel       (and

has not waived representation), Texas trial judges "may not conduct any adver-

sarial judicial proceedings with respect to formal                                  charges      until the accused

is represented by an attorney."                             Oliver v.     State,    872 S.W.2d 713, 716 (Tex.

Crim. App. 1994).

       Ultimately,               it     is    a trial court's ministerial duty·to vacate and with-

draw its void judgment when it lacked the authority to render it                                     ~     Stearnes


                                                               14 of 32
v. Clinton, 780 S.W.2d 216, 220 (Tex.Crim.App. 1989).

        In    this     case, Judge Molly Francis (the original presiding judge) lacked

authority to convict, sentence and imprison Owens on December 2, 1998, because

he stood before her totally unrepresented by counsel and                            had    not    waived his

right to representation.

        The    trial        court's     docket sheets show that on "12/2/98" the trial judge

specifically brought OWens to court to expressly ·find him guilty and to sentence

him to "20years confinement" (appendix 5).                       _But     the    court reporter's record

also reflects that Catherine Shelton,                    Owens'        retained lawyer, did not attend

the preceedings and that the trial court "ha[d] been unable to get Ms. Shelton

to come" to the hearing (appendix 4(b), lines 5 & 6).                            During the proceedings,

Judge      Francis      explained           to Owens that she attempted to contact his attorney

as follows:

              "I have tried repeatedly to get ahoid of Ms. Shelton to ask her
              to come back down her because •.• I realized-that I had neglected
              to actually find you guilty •••• I tried to get Ms. Shelton to come.
               She has refused to respond to phone calls, has refused to come
              down, has refused to send anybody down to represent her office."

Appendix 4 (c), lines              1-2,3~4,    9-12.

        Despite       the    trial      judge's    failed efforts to secure Shelton's presence

to represent OWens            at      the    hearing, Judge Francis still went ahead and found

him guilty and "set            his      punishment...      at     20    years confinement in the state

penitentiary"          (Appendix        4(d), lines 15-16) -without affording him any repre-

sentation.

     According to this Court's holding in Oliver                         v.     State,    the    trial court

was prohibited to proceed as it did.                    When OWens entered the courtroom without

his reta-ined lawyer (Shelton) and the the                      trial    court     had informed him that

it   had      "been     unable        to get Ms. Shelton to come in ••• "(appendix 4(b), lines


                                                       15 of 32
5     & 6), instantly, the trial judge was precluded from convicting, sentencing

and imprisoning OWens            until      he     was    lawfully      represented         by an attorney.

872 s.w.2d at 716; Empy             v. State, 571 s.w.2d at 528.                    The Oliver- Court ruled

that in this situation             Judge     Francis        actuually        had     a   ministerial duty to

conduct a thorough examination of Owens to discrn "why" he was without counse1

and to protect his Sixth Amendment right-to-counsel.                               The   trialjudge's inquiry

needed to:

               1). make sure OWens "underst[oo]d the importance of legal counsel"
               a the December 2, 1998, proceeding;

               2). determine i f Owens "desire[d] and [wa]s eligihble for appointment
               of counsel";

               3). make OWens "actually aware of his·right to retain ahn attorney;"

               4). "discover whether [Owens] intend[ed] to do so;"

               5). give him "sufficient opportunity to retain one;"

               6) • not conduct "any adversary judicial proceedings  with   respect
               to formal charges until [OWens wa]s represented by an attorney;" and

               7) • "assess [ ] [whether Owens] waive [ d] • • • counsel • "

Oliver v. State, 872 S.W.2d at 715-716.

       At the bare minimum, Judge francis had "the duty to assure that [OWens]

was    aware     of     h[is]    right      to retain an attorney or to be appointed counsel

if the court determine[d] [] he was                      indigent."         See     Ex   parte Gonzales, 945

sw. 2d at 836-37.

       In   this       case,    however,         Judge Francis completely failed to conduct the

requisite Oliver-inquiry when she brought Owens                         into her courtroom to convict

and punish       him     without     first        affording        him any representation.         According

to the court reporter's             record,        the     full     extent        of Judge Francis' inquiry

into OWens' lone appearance                without       his      counsel     on     December 2nd consisted

of the following exchange:

                                                    16 of 32
                5     [THE COURT:] •.• I have been unable to get Ms. Shelton to
                6     come in here .••

                12 [THE COURT:] •.•• And I talked to ~you yesterday a~ut your
                13 ability to talk to Ms. Shelton, and you told me you had been
                14 unable to get in touch with her.
                15   THE DEFENDANT: Same problem.

                17 [THE COURT:] And I told you that I needed to do this •••

                19    •••. And what were we going to doabout not
                20    getting her down here and you told me yesterday and I am going
                21    to ask you today if that is, in fact, correct that in your
                22    opininon Ms. shelton no longer-represents you;; is that correct?
                23         THE DEFENDANT: That is correct.
                24         THE COURT: And I told you that I was going to
                25    need to gring you down today and was going to appoint you,

                1     number one, a lawyer to sit in wi~h you today and to talk to
                2     you about this and then; nl:liTlber two, to appoint you a lawyer to
                3     handle your appeal .•• ·                                    ,,.

See     appendixes           4(b),     lines     5     & 6; 4(c), lines 12-15, 17 & 19-25; & 4(d),

lines 1-3.

        Based       on     this      exchange,        Judge     F_rancis~ ~    examination into OWens' lack

of counsel woefully failed to meet the inquiry                           requ~ment      set forth in Oliver.

Here,     the        trial     judge     merely recounts how both she and owens were "unable"

to get in touch with                 Shelton and how Owens (mistakenly) believed that Shelton

no    longer         represented him.           But the truth is that Shelton actually contunued

to    active        ly     represent      owens for nine more days - until 12/11/98 by filing

a motion for a new trial on                    his     behalf     (appendix 3).       While the trial judge

stated that          she     was      "going     to    appoint [owwens] ••• a lawyer to sit in with

[him] today and to talk                about         this," actually, Judge Francis never appointed

a lawyer to sit with OWens·and to                       talk     to   him about the proceeding he faced

and his imminent fate of a maximum sentence being imposed.                                 The   trial   court

never     informed           owens     of his right to retain counsel for the hearing nor did

it afford him an opportunity                    to     retain     one.        No   Oliver-styled examination


                                                        17 of 32
was     conducted        in     order        to safeguard and grattOwens his right-to-counsel           ~n

this case.

        Even     though        Judge        Francis commenced the proceedings by announcing that

"M [ r] • OWens is present with Ms. Michelle Moore, the public                         defender     out

of    this      court"        (appendix        4(b),        lines 9 & 10), the judge did not say Owens

was "represented" by Moore.                    Therefore, this statement cannot be interpreted to

mean that Moore was "representing" Owens during                           the conviction and sentencing

phase     of     the     proceedings           because the court records show that Judge Francis

never appointed           Moore as Owens' counsel.                This fact was made undeniably clear

after     Owens        wrote     the        Dallas County District Clerk for a copy of the trial

court's        order     appointing           Moore as his attorney (appendix 21).         In response,

the clerk informed Owens that:

                "Our department scanned your case file
                and did not find any documentation
                electing Michelle Moore as counsel"

Appendix 22.

        Since        the reporter's record and the clerk's records do not reflect Judge

Francis appointing Moore, then Moore did not lawfully represent                           Owens         on

December        2,     1998.      Buth the trial court's docket sheets do reveal, however,

that Moore was waiting                 to     step     in    and~sist    Owens in filing his notices of

appeal-         as per the court's instructions (appendix 5).                     The reporter's record

also confirms this fact because it shows                          that   the trial court involved Moore

in the proceedings only after                    it had convicted and punished Owens.         The Court

stated the following upon convicting Owens:

                "N9w, Ms. ·Moore can talk to you about any thingyou want to tlak
                to her about and I will make 0er available to you before you're
                sent up •••• Ms. Moore is going to check those files a~d be sure
                that there is a notice of appeal, an appropriate notice of appeal.


                                                        18 of 32




                                                                                                    \
               Let's ·do the pauper one so we can put Mr. Conkey on the bottom
               while Mr. OWens is here •••• Ms. Moore will get those files ••••
               and look through that and make sure everything that needs to be
               signed gets signed, gets you to sign one of the pauper oaths ••••
               [W] need to file a motion for new treial •••. Ms. Moore can file
               a motion for new trial"

Appendixes 4(e), lines                   4~6,      17-20; 4(f), lines 1-5; 4(h),           ~lines   16 & 21.

        Finally,        on        December 2nd, when Judge Francis learned that ·it was OWens'

"opinion           [that]     Ms.        Shelton        no     longer     represent[ed]" him (appendix 4(c),

line     22)       instantly, the judge had a duty to halt the proceedings and to make

OWens        fully     aware        of       his need to have counsel, his right to retain counsel

or his right to be appoin ted representation - if he qualified for and desired

such.        See Ex parte Gonzales, 945 S.W.2d     at    836-37;    Oliver    v. State, 872

s.w. 2d at 716.                   But        the     trial     court did not perform this ministerial act

of     informing        OWens           of     his     Sixth Amendment rights, instead, i t immediately

found        him     guilty· and              "set     [his]     punishment ••• at 20 years confinement in

the state penitentiary"                       (appendix        4(d),    lines     14-16)    without offering him

representation.

        Even       though         OWens mistakenly thought Shelton was no longer his counsel,

the trial court was still obligated to conduct                                  the   Oliver~inquiry   as prescri-

bed     by     law.         Had     the trial·court did this, then it would haveknown whether

owens        "desire[d]           and        [wa]s eligible for [Moore's] appointment [as] counsel"

or     "discover[ed]              whether          [he] intended" to retain other counsel or was even

waiving counsel and proceeding pro se.

        In     this     case,           OWens'never waived his Sixth Amendment right )tO counsel

at     this hearing and nothi~ng exists in the court records demonstrrating such.

See Nix v. State, 65 S.W.3d at 668; Empy v •. State, 571 S.W.2d at 568.


                                                               19 of 32
        This        case     is     simple        because        the        facts are so well-documented in the

records that Owens' lawyer (Shelton) was                                totally     absent     from   the   December

2nd     proceeding           and     that        Judge        Francis        never appointed Moore to represent

him.         Under     these circumstances, the law is also well-settled that the trial

court did not have the authority to conduct "any adversarial judicial proceed-

ings •••       until        [Owens        wa]s        represented           by an attorney" -absent his waiver

of     counsel.            See     Oliver        v. State, 872 s.W.2d at 716.                 Because. Owens never

waived counsel and was                    totally unrepresented at the December 2nd proceedings,

Judge Francis' judgment                    of     conviction           ~s     absolutely     void.    See   Williams

v. State, 194 s.W.3d                 at        576;     Ex     parte        Gonzales, 945 S.W.2d at 837; Davis

v.     State,        195 . S.W.3d         at      708        and Urbish v. 127th Judicial District Court,
708 S.W.2d at 431.

        Consequently,              the     283rd        Judicial        District Court now has a ministerial

duty to vacate and withdraw                       its        judgment        of conviction and sentence because

it     had     no     authority           to     render it.        See Stearnes v. Clinton, 780 S.W.2d at

220.

     Owens has a clear right to                        the relief sought for the following reasons:

               .1.  The facts and circumstances demonstrate that the trial court
                convicted and punished OWWens when he was totally.unrepresented
                                                                         '
                and had not waived his right to counsel.· Thus, the\fudgment  of
                conviction is void and the triai court has a ministerial duty to
                vacate and recind its judgment of conviction and sentence.

                2. A void juqgment can be raised at anytime before a court with
                jurisdiction over a criminal case and is exempt from the no-adequate
                -remedy rule for mandamus relief.

                3. Judicial economy dictates that this Court should remedy this
                void judgment claim while Owens is already before this Court on
                nunc pro tunc matters regarding the same cases and court.

                4. The law is replete, "'adefendant is not punishable by imprisonment
                if he is unrepresented by counsel unless he waive counsel" and
                a trial court cannot conduct proceedings until he has counsel.



                                                               20 of 32
                                                             ARGUMENT

     Issue 3:    The trial court failed to pronounce Owens' sentence in cause
number F98-01040-T in his presence as required by article 42.03, § l(a) of
the Code of Criminal Procedure.

                                                    ARGUMENT    &    AUTHORITIES

        A writ of mandamus is appropriate to compel a ministerial act in criminal

matters,        but           the     relator        must     show that he has no adequate remedy at' law.

See Lanford v. Fourteenth Court of Appeals847                                   S.W.2d   581,586    and n. 5 (Tex.

Crim.App. 1993).

        Because           a     trial        court     must pronounce a felony defendant's sentence in

his presence, mandamus will lie to compel the trial court to impose asentence

in     the     presence              of     a relator, his attorney and the district attorney.                 See

In     re     Risley,           190 S.W.3d 853,     854,n.2 and 856 (Tex.App-Fort Worth 2006);

State v. Aguilera, 165 S.W.3d 695, 697-698(Tex.crim.App. 2008) and Article

42.03 §l(a), Code of Criminal Procedure.

        Also,        a        writ        of procedendo may be issued, to            instru~ct   or order a trial

court        to proceed to judgment - wiithout dictating the judgment to be entered.

        Additionally, a writ ofcertiorari is another available avenue for relief.

When        there        is     no        right to appeal, this Court of Criminal Appeals may issue

this writ           in order to iR tAe proceedings                          of the trial court aRo    eo determine
whether        any        irregularities              occurred       during      the proceedings.     See Ex parte

Brand, 822 S.W.2d 636(Tex.Crim.App. 1992).

        In     this           case,        prison     records show that Owens has been incarderated in

the     Texas        Department              of     Criminal Justice (TDCJ) for over 16 years in cause

number F98-01040-T (appendix ll(a-b)),                                yet     the trial judge never orally pro-

nounced        his        sentence           in     this     cause     number in Owens' presence.        The court


                                                               21 of 32
reporter's        record        verifies        this fact by showing that the trial court speci-

fically        called    ·" [c]ause       [n]umbers        F97-75579 and F98-67384" (appendix 4(b),

line 8), set Owens' punishment "in each case •.• at 20 years                             confinement    in

the     state     penitentiary"           (appendix        4(d),     lines   15-16) and "confined [him]

in the above nHmbered cases for 20 years" (appendix 4(d), lines 24-25)(empha-

sis mine).

        In     the case of Billy Ray Risley, the trial court sentenced him to prison

"in     abstentia"        in     June     1990.    But 16 years later, Risley "filed a petition

for writ of mandamus              asking        th[e    appellate]       court to order the trial court

to pronounce sentence ••• in [his] presence" according to article 42.03, section

l(a)     of     the     Code     of     Criminal Procedure.· In re Risley, 190 S.W.3d at 854.

The     court     of    appeals         held     that     "mandamus would lie to compel [the] trial

court to impose sentence                 in    presence of defendant"· (In re Risley, 190 S.W.3d

at 853) and that the "trial                    court    abused      its discretion by refusing to sen-

tence        [Risley]     in     accordance        with     the     mandates of article 42.03, section

l(a)" (In re Risley, 190 S.W.3d at 856).                           The   court   of   appeals   even noted

that "an improperly pronounced sentence is akin to no pronouncement of sentence

at all" and conditionally granted Risley's writ of mandamus.                             See In re Risley
190 S.W.3d at 855-56, and n.7.

        Just     like    Risley's         trial court failed to pronounce his sentence in his

presence, Owens' trial                judge     also      failed to pronou,nce his sentence in cause

number F98-01040           in     his    presence,         that of his attorney (Catherine Shelton)

and the district attorney according to the Tex.Code Crim. Proc. art. 42.03,§1

(a) and State v. Aguilera, 165 S.W.3d at 697 & 698.

        Moreover,       Owens'        trial     court totally failed to          pronounce any sentence

in     casse    number         F98-01040 which means that Owens is currently serving a 20-


                                                        22 of 32
year   sentence    ~n   TDCJ 'for a case in which·"no pronouncement of sentence [has

been rendered at all" (see In re Risley, 190 S.W.3d at 855:....56, n.7). Hence,

the    sentence   in    this   case has not evn begun to run since there has been no

oral pronouncement.       See Tex. Code Crim. Proc. art. 42.09, §1.

       Under these circumstances, OWens is entitled to mandamus relief to compel

the trial court to pronounce sentence in his presence in F98-01040.

              Owens can satisfy the requirements for mandamus relief

            1. The reporter's record reflects. that the trial court never pro-
            nounced OWens' sentence in cause number F98-01040 in· his presence
            on December 2, 1998. Therefore, .the. trial court has a ministerial
            duty to pronounce the sentence in   OWens'   presence according to
            V.A.c.c.P. art.42.03,§l(a) - if the sentence is to be valid.

            2. Mandamus is appropriate         to    compel   the trial court to impose
            the sentence in this case.

            3. Without ·the trial court's pronouncement of sentence in this
            case, OWens has no adequate remedy at law by which to appeal because
            ~n appeal can only be taken after  a defendant has been sentenced
          . and a writ of habeas corpus is for a final felony conviction -
            which has yet to happen.




                                          23 of 32
                                                           ARGUMENT

     Issue   4:   The trial court's original judgment sheet, corrected judg-
ment sheet, August 31, 2009 judgment and sentence nunc pro tunc and October
31, 2011 subsequent judgment and sentence nunc pro tunc are void in cause
number F98-01040-T.

           A writ        of    mandamus           is an exraordinary writ that should be issued only

when the trial court has clearly                           abused its discretion and no adequate remedy

by appeal exists.               Walker v. Packer, 827 S.W.2d 833,839-40(Tex. 1992).                       Ordina-

rily, a relator must show that he has no adequate remedy at law before mandamus

will        issue,       but    a     void        judgment        claim is an exception to this rule.        See

In re Gooch, 153 S.W.3d 690, 693(Tex.App.-Tyler 2005).

           Mandamus       is    appropriate             to ·set aside or correct a· trial court's ··void

order. In re Dickason, 987 S.W.2d 570, 571(Tex.1998)(0rig. Proceeding); Urbish

v. 127th Judicial Dist. Court, 708 S.W.2d 429, 431 (Tex.                                    1986)   and   Eidson

v.     Edwards,          793    S.W.2d        1,5(Tex.Crim.App.              1990).   An   order or judgment is

void when a trial court                     has    no      power     nor     jurisdictionto rende:-its ruling

in     the        matter.       Urbish        v.     127th        Judicial Dist. Court, 708 S.W.2d 429,431

(Tex.x 1986).

           A trial       court        renders        a judgment when it pronounces, states, declares

or announces the jmdgment                     of     the        court.     By rendering a judgment, the trial

court        "'settles         and        declares      the       decision     of the law upon the :·:,matter at

issue.'"           See   Jones        v.     State,        797 S.W.2d 33,35,n.3 (Tex.Crim.App.l990).

     The     rendition         of    a      judgment marks a trial judge's official decision in a

case and is orally announced                       in, open court.           In re Fuselier,56 S.W.3d 265,268

(Tex.App.-Houston[lst Dist.]2001).

           Statelaw      requires           "the     judgment        rendered by the-trial court to be en-

tered of record[,] •••• '[e]ntered                         of     record' means the judgment actually ren-

dered        is     'entered         in     the    minutes         of the court.'" See Jones v. State, 797


                                                            24 of 32
s.w.3d33, 35(Tex.crim.App. 1990).                          But before           a     written           judgment reflecting

a conviction may be entered in the court's                              records,                 there        must     be   "proof

show[ing]        that     a     conviction has occurred in fact."                                See Jones v. State, 795

s.w. 199,202 (Tex.crim.App. 1990). Otherwise                                a        trial court lacks.: the autho-

rity     and     discretion           "to orally pronounce one sentence in from of thedefen-

dant, but enter a different sentence in the                                 written               judgment           outside   the

defendant's presence".                 Ex parte Madding, 70 S.W.3d 131,136 (Tex.Crim.App.2002).

        When,     however,        a     written           judgment     is defective, it "may be corrected

[by]     nunc     pro     tunc        '[i]f     a     correct judgment was in fact rendered ••• '" or

if     "the events [i]n question actually occurred."                                      In other words, "a judgment

may be 'entered' nunc pro tunc if it was in fact 'rendered,' but not recorded,

atan     earlier        time."         See    Jones v. State, 795 S.W.2d 199,201-201 & n.7(Tex.

Crim.App. 1990).

        A trial         court     is     never        authorized        to enter a judgment nunc pro tunc

to correct judicial omissions                       and     errors     nor           to     "change a court's records

to reflect what it believed should                          have     been           done."            see     In     re Fuselier,

56 S.W.3d 265,268 (Tex.App.-Houston [1st Dist.]                                      2001,        no        pet.);     Fanniel v.

State,        73 s.w. 3d 557, 560(Tex.App.-Houston[lst Dist] 2002); Ex parte Dicker-

son,     702 S.W.2d 657,658 (Tex.Crim.App.l986); and Collins v. State, 240 S.W.3d

925,928 (Tex Crim. App 2007}.                        It's     "correction can                    be     only as to what was

done" or else the judgment· nunc pro tunc is ·void.                                       See Smith v. State, 15S.W.3d

294, 298 (Tex.App.-Dallas 2000,                       no    pet.)       and           Fanniel           v. State, 73 s.w.3d

at 560.

        Should     a    conflict         exist        "between        the           oral pronouncement of sentence

in     open     court     and     the        sentence       set out in the written judgment, the oral

pronouncement controls                 and     the    written         judgment              is        to ••. conform" to the

                                                           25 of 32
oral pronouncement.                  See Thompson v. State, 108 S.W.3d 287, 290 (Tex.Crim.App.

2003).         But    if       the     trial       court           never rendered a judgment nor sentence in

a case, yet it mistakenly enters a judgment and sentence in the written judment

then "there is no valid judgment" because the conviction                                 was   never rendered.

Thompson        v.    State, 108 S.W.3d        at     290. A void judgment ia "a nullity from

the     beginning"          and any subsequent judgments issuing or based on the original

void     judgment          are       also       void     ah        "entitled to no respect whatsoever."    See

Ex     parte     Seidel          s.W.3d         221,     225        (Tex.Crim.App.2001) and Nixv. State, 65S

S.W.3d 664, 668 (Tex.Crim.App.- 2001).

       Ultimately,             when        a    trial     court        enters an invalid judgment sheet or a

void     judment        nunc         pro       tunc,     it has a ministerial duty to vacate its order

because        "it exceed[ed] the court's jurisdiction."                           See In re Rubio, 55 S.W.3d
238.241        (Tex.App.-Corpus                 Christi        2001)     and Stearnes v. Clinton, 780 S.W.2d
216, 220 (TexCrimApp. 1989).

       Additionally,              this Court of Criminal Appeals may issue a writ of certio-

rari to inspect the proceedings                          of. the        trial court to determine whether any

irregularities             occurred            during     the proceedings.         Ex parte Brand, 822 S.W.2d
636 (Tex.Crim.App. 1992).

        In this       case,          both       Judge     Molly        Francis (the original presiding judge

who heard this case) and Judge Rick Magnis (the curren presiding judge) lacked

any jurisdiction to enter judgmentsheets, corrected judment sheets, a judgment

and    sentence         nunc         pro       tunc and a subsequent judgment and sentence nunc pro

tunc     reflecting            owens'          conviction and 20 year sentence in this cause number

because the original judge (J. Francis) never rendered a judgment of conviction

nor sentence in this case.

       In      this     circumstance,              this        Court     has   held that there must be "proof

show[ing]        that      a     conviction has occurred in fact" before a written judgment

                                                                   26 of 32
 reflecting       a      conviction         may      be     entered in the court's records.              See Jones

 v. state, 795 s.w.2d at 202.

                         JUDGE MOLLY FRANCIS' WRITTEN JUDGMENTS ARE VOID

      Here,        Judge         Francis      mistakenly entered judgment sheets in cause number

 "F-9801040-T"           reflecting the "DATE OF JUDGMENT: 11/13/98;" the "DATE SENTENCE

 IMPOSED: 11/13/98;" the "PUNISHMENT AND PLACE OF CONFINEMENT: 20 YEARS ••. [TDC];"

 and the "DATE TO COMMENCE: 11/13/98" (appendixes 9(a) & lO(a)).                                     But the court·

 reporter's record                shows      that     on     "December .2,      1998," Judge Molly Francis

. held trial "proceedings"                  for     "[c]ause      [n]umbers     F97-75579       and     F98-67384"

 (appendixes 4(b), lines 1 & 8)"and informed OWens:

              "when I was driving home on·November 13th after we left·
              court I realized that I had neglected to actually find you
              guilty at the time we did this. The magistrate never did
              this."

 Appendix 4(c), lines 3-5.                   Then         Judge Francis     found     OWens     guilty "in each

 of the above numbered cases · for 20 years.                           Sentence to begin       today~     Appendix

4(d), lines 24-25.                Accordingly, i t was on December 2, 1998, that Judge Francis

 rendered     a       judgment         of   conviction and sentenced OWens - in open court - to

 prison in cause numbers . F97-75579                        and   F98-67384.        But     there     is no "proof

 show[ing]        that      a     conviction         occurred      in facet" in cause number F98-01040-

T on neither November 13th nor December 2nd, 1998.

      These        facts         resemble         those     presented in Thompson v. State, 108 S.W.3d

 at 287.     There, Alvin              Thompson       was     convicted of one count of sexual assault

 of a child       and one count of indecency with a child.                          The "trial court assessed

 punishment for only one of the two                         offenses,     but   hte       judgment     incorrectly

 reflect[ed]          the       same    punishment for both counts." 108 S.W.3d at 289.        When

 this Court reviewed the facts an its law, it clarified:



                                                            27 of 32
                   "When there is a conflict between the oral pronouncement of sentence
                   in open court and the sentence set out in the written judgment,
                   the oral pronouncement controls •••• [and t]he solution ••• is to
                   reform the written judgment to conform to the sentence that was
                   orally pronounced."

 Thompson v. State, 108 S.W.3d at 290.

         Because       OWens'              situation          is      like     Thompson's in that a clear conflict·

 exists          between        Judge        Franis'          oral         pronouncement       of his guilt    a~sentence


 in open court in cause numbers F97-75579 and F98-67384 and the judge's written
J ud SIYle.l\t
Ashowing that he was also convicted and sentenced in cause number F98-01040-T,

 the Thompson Court stated that                             the       only     solution       is     to let Judge Francis'

 oral pronouncement control and to "reform the [trail court's] written judgment"

 sheets in cause number F98-01040-T "to conform to the sentence that was orally
                                                    Khe..A.Y\ '>
 pronounced."              To        do     this     ~              that     the trial court's written judgment in

 F98-01040          must        be        declared        void        because       no    judg~ent   was ever rendered in

·that      cas~      number.              In fact, this is exactly what the Thompson Court did when

 it stated:

                   " ••• quite simply, appellant . [Thompson] was never sentenced on the
                   second count. The trial court made a mistsake in entering a sen-
                   tence of 30 years in the written judgment.     Because   no sentence
                   was ever rendered, there ~s no valid judgment ••. "

 Thompson v. State, 108 S.W.3d at 290.

         In       short,        Judge Francis never rendered a judgment'and sentence in cause

 number          F98-01040-T.               Consequently,              there     is no valid judgment in this case

 and the written judgments                         are      therefore          void.        Thus,    Judge Francis lacked

 the authority to enter a written                                  judgment    in        F98-01040    and the trial court

 must      therefore            vacate        its        written judgments pertaining to this cause.                   See

 Stearnes v. Clinton, 780 S.W.2d at 220.


                                                                   28 of 32
                         JUDGE RICK MAGNIS" WRITTEN JUDMENTS ARE ALSO VOID

       Moreover,            Judge Rick Magnis' August 31, 2009 JUDGMENT AND SENTENCE NUNC

PRO TUNC and October 31, 2011                     SUBSEQUENT      JUDGMENT AND SENTENCE NUNC PRO TUNC

 in cause number F98-01040-T are also void for the following three reasons.

        First,        the December 2, 1998, court reporter's record indisputable demon-

strates that Judge Molly                   Francis     never     rendered    a judgment and sentence in

cause number F98-01040-T, therefore the trial court's original written judgment

in     this        cause     number is void.          Since the original written judgment i n F98-

01040-T is void and "a m1llity from the beginning" (ex parte Seidel, 39 s.w.3d

at     225), ·this           means     that    Judge· Rick Magnis had no authority to enter any

judgments nunc pro tunc .in F98-01040, since, with no original writj:en judgment

(because its a nullity), there is nothing to correct.                               In    Nix   v.     State, 65
S.W.3d        at     668,     th:i,s court     expalined that i f the original judgment imposing

probation was void, then. the trial                      court's     later    revocation        ordr     is also

void     because           there     was   nothing      to revoke.       This same reasoning applies in

this case: if the original judgment is void,                         then    all     subsequent        judgments

based on the original are equally void and are to be given no respec:twhatsoever.

       Second, Judge Magnis' judgments nunc pro tunc                          are        void   because     they

correct a          ~gudicial       error rather that a clerical error.

       On      August 31, 2009 and October 31, 20ll,·Judge Magnis mistakenly entered·

judgments          and      sentences      nunc      pro tunc in cause number F98-01040-T each re-

fleeting:

               . "Ronroyal OWens was convicted on the rrec:ord in open cou:ct by the
                 trial court on the date of Devember 2,1998. The sentence of incar-
                 ceration for 20 years was orally pronounced and imposed on the
                dateof December 2,1998."

Appendix 13(a) & 18(b).

       Judge        Magnis'        entr~es    actually         correct   Judge      Molly Francis' failure

                                                      29 of 32
       to render a conviction and sentence in cause                                  number     F98-01040.     Here,

the    reporter's record of the December 2, 1998, proceedings reflect that Judge

Francis only called, convicted                             and sentenced OWens in cause numbers F97-75579

& F98-67384.            But · Judge             Magnis        entered     the     abovementioned judgments nunc

pro    tunc        showing            that     the trial       court convicted and sentence Owens in F98-

01040-T       11     and         13    years later.            By doing this, his judgments nunc pro tunc
                                                                                                          t~,),·~
amounted to a correction of                          Judge     Fancis' ·omission          and   error in ·aQJ.aas to

convict       and      sentence              OWens.        According      to State law, Judge Magnis was un-

equivocally          prohibited               from     using a judgment nunc pro tunc to correct Judge

Francis' judicial errors                       and/or        omissions     and     from changing the records to

"reflect        what        [he]· beieves              should have been"in·cause number F98-0l040.                  As

a result, the2trial                   court's        judgments     nunc     pro     tunc are void in    F98~01040.


See    Fanniel         v.        State, 73 S.W.3d     at 560; In re Fuselier, 56 S.W.3d at 265

and Collins v. State, 240 s.W.3d at 928.

       Judge        Magnis'            judgments and,sentences nunc pro·tunc do not reflect what

actually happened at trial on December 2, 1998, (see Smith v. State, 15 s.w.3d

at    298-99),         but        instead           they     correct Judge· Molly Francis' judicial errors

and    omissions            of        not convicting and sentencing.OWens. Their entry therefore

violates the law governing jugments nunc pro tunc and is void.

       Consequently,               Judge Magnis has a ministerial guty to withdraw and vacate

his August 31, ·2009 judgment and                            sentence     nunc    pro tunc and his October 31,

2011, subsequent judgment and sentence nunc pro                                   tunc.     Stearnes   v. Clinton,
780 S.W.2d at          220~


        Third,       the law is well-settled that Judge Magnis could not enter a judg-

ment     nunc pro tunc in F98-01040-T unless proof· exists that the original trial

judge     (J.       Molly         Francis)           had actually rendered and pronounced OWens guilty

                                                             30 of 32
and     sentenced          him     to prison in that cause in open court.             Collins v. State,
240 S.W.3d           at    928.       Here,    no proof exists showing Judge francis conv;,icted

and     sentenced OWens in F98-01040-T.                Thus, the trial court was without autho-

rity     to     enter        the     August    31, 2009 and October 31, 2011 judgments nunc pro

tunc.        Absent_ the authority to enter thejudgments                 nunc   pro    tunc,   the trial

court's entries are void.

        As    stated previqusly, the trial court is obligated to withdraw and vaccate

its void judgments in this cause.

         OWens is entitled to the relief sought for the following reasons:

                 1. In August 2009 and October 2011, the trial court entered judgm-
                 ents nunc pro tun~ in cause number F98-0l040-T when this cause
                 number was never called nor adjudicated by the court in 1998.
               , Thus, the judgments nunc pro tunc corrected a judicial error and/or
                 omission thereby·rndering the judgments nunc pro tunc void.

                2. The trial court now has a ministerial duty to vacate, withdraw
                and/or recind its judgments nunc pro tunc in this cause.

                                                     PRAYER

        For     these        reasons,      relator· asks      that    this Court of Criminal Appea.ls

would        grant        this     writ of mandamus, writ of cetiorari and writ of procedendo

directing        Judge           Magnis   to   vacate his August 31, 2009, and October 31, -2011

judgments nunc pro tunc reflecting                   OWens     was    represented     by Michelle Moore

and would also withdraw the court's December 2, 1998 ,                          judgment   and sentence

and remand OWens to the trial courtto                   answer       the indictment in cause numbers

F98-01040-T and F98-67384MT.




                                                                            Spur
                                                                     Amarillo, Tx. 79107
                                                                     Relator Pro Se




                                                    31 of 32
                                CERTIFICATION

     I certify that I have reviewed the petitions and have concluded that
every factual statement made in the petitions are supported by competent
evidence included in the appendix or the record.



                                                                       PRO SE

                             UNSWORN DECLARATION

     I declare under the penalty of perjury th~ the foregoing     is true and
correct and that the appendixes affixed hereto are copies of the certified,
original and authentic documents on file with the cort and clerk.




                                   32 of 32
                        No
                             -------------------------
                             IN RE RONROYAL J. OWENS,

                                     Relator



                        APPENDIX TO THE PETITION FOR
         WRIT OF MANDAMUS, WRIT OF CERTIORARI AND WRIT OF PROCEDENDO


      Relator, Ronroyal J. Owens, submits the following documents in support
of the petitions for writ of mandamus, writ of certiorari and writ of pro-
cedendo.

                             LIST OF DOCUMENTS
     1: Attorney:Catherine Shelton' Contract of Employment

     2: Order Substituting Counsel

     3:Motion for New Trial filed by Shelton on December ll, 1998 (2pp.)
        (a) Cause No. F98-01040
        (b) Cause No. F98-67382

     4: Court Reporter's Record of December 2, 1998 proceedings (9pp.)
        (a) pg.l
        (b) pg.S
        (c) pg .6
        (d) pg.7
        (e) pg.8
        (f) pg.9
        (g) pg~10
        (h) pg .• ll
        (i) pg.l3, reporter's certification
     5: Docket sheets (2pp.)

     6: Prose Notice of appeals      (2pp.)
        (a) cause No. F98-0l040
        (b) cause No. F98-67384

     7: Motion for New Trial filed by Moore (2pp.)
        (a) Cause No. F98-0l040
        (b) Cause No. F98-67384

     8: Notice of ·Appeal filed by Moore (2pp.)
        (a) Cause No. F98-01040
        (b) Cause No. F98-67384

     9: Judge Francis' Judgment Sheets ( 2pp. )
        (a) cause No. F98-01040
        (b) Cause No. F98-67384

                                       1 of 2
     10: Judge Francis' Corrected Judgement Sheets (2pp.)
         (a) cause No. F98-01040
         (b) cause No. F98-67384

     11: Proof of incarceration (3pp.)
         (PBCJ iRtCrRet priRtout (2pp.~
         (a-) ·TDCJ internet printout (2pp.)
         (b) TDCJ Record's office printout

     12:Motion to Correct Judgment Nunc Pro Tunc (Spp.)
         (a) coverletter
         (b) pg.l
         (c) pg.2
         (d) pg.3
         (e) proposed order

      13: Judgment and Sentence Nunc Pro Tunc (2pp.)
          (a) cause No. F98-01040
          (b) cause No. F98-67384

    '·A4: May 15. 2008, Letter from Michelle Moore

     15: October 16, 2008 Letter from Michelle Moore

     16:   March 29, 2011. :etter from Michelle Moore to Judge Magnis

     17: Motion to Correct "Judgment and Sentence" by Nunc Pro Tunc (-20ll(6pp.)
         (2t) Coverletter .
         (b) pg. 1        .:·
         (c) pg. 2     •·
         (d) pg. '3
         (e) pg. 4
         (f) proposed order

     18: Ruling on Motion for complete Copy of Public Defender's (and De-
         fendant's) Case File and Subsequent Judgment and Sentence Nunc Pro Tunc
         (a) pg. 1
         (b) pg.2
         (c) pg.3

     19: Fifth Court of Appeals' Opinion

      20: Fifth Court of Appeals Order of rehearing

      21: December 20, 2012 Letter to Dallas County District Clerk

     22: Letter from Dallas County District Clerk
                             UNSWORN DECLARATION

     I declare under the penalty of perjury that all the .documentws included
with these petitions for writ of mandamus, writ of                    writ of
procedendo are true copies.

                                    2 of 2
                         /




       APPENDIX 1:

 Attorney Shelton's
Contract of Employment
-c;.<          ·""":       t'
G·      •     .~·.




                                                                                    CONTRACT OF EMPLOYMENT.

                       Re:                State v. Ron Royal J. W. Owens
                                                                                                                        '\!.
                              This agreement is between RonRoy:il J.W. Owens, hereinafter "Client" and
                       Shelton-Thomas, P.C., hereinafter "Attorney". It is entered into by the parties in
                       Dallas, Texas on June 15, 1998.

                               Attorney hereby agrees to represent Client in the above matter in
                       consideration of a non-refundable retainer fee of twenty-thousand dollars
                                                                                                               "-
                       ($20~000.00). This ret;tiner fee is for services rendered (up to the return of an
                       indictment) or (if the matter can be completed withoat a trial on a disputed issue). If
                       the case is settled at any time after the trial fee has been paid, no part oi rhe trial iee
                       will be refunde~. This fee should be paid 10 days prior to the final/zearing.

                                          It is further understood that the above fee does not include any expe"':Se for
                       in~esiigation, photographs or any other expense necessary in the representatiori,
                       inclu~ing  association of other counsel, which will be paid by Client. Attorney agrees
                       to keep Client notified of expenses incurred and t~ seek prior approval of expense in .
                       excess of Five-Hundred Dollars ($500.00). The ahove fees do not include legal fees
                       for the appeal of any issue, nor does it include representation on matters of pardon
                       and -parole or habeas corpus. It is further understood and agreed that should the
                       case have to be retried for any reason after it has once been tried, th:it a reasonable
                       charge will be agreed upon the parties.

                               It is expressly agreed nnd understood by the parties that no promises or
                       guarantees as to the outcome of the matter have been made. Attorney agrees to exert
                       his best efforts at aU times in representing the client in this case.

               ,-----....,_ . Agreed, understood and accepted on thiS"(5day of                                                                                   \\1L"'~-                            ,1998.
                                          r. _                                                                                 (                      \
              :,
            - r .· . - ·

               ·~        -- \  -
                                "'-
                           ~-!]£,''
                           \,       I
                                                "'\
                                              -:--:f-                                                                          I,
                                                                                                                                \
                                                                                                                                                  '\ \'     ;
                                                                                                                                                          '-J
                                                                                                                                                                      1 )
                                                                                                                                                                      ·~    '" -
                                                                                                                                                                            (

                                                                                                                                                                                   "'
                                                                                                                                                                                    - /-
                                                                                                                                                                                                 .         .,
                                                                                                                                                                                                           •
                                                                                                                                                                                                                    (
                        --            ,          -                                                                                  \            -.       e. '.~rCU..·....         ~ -z..c;, l!'c;,r_--.,              i...!?:. 1 ~- 'P-s:el'''-'-- ~-,           .., _.,""\                   ·
       APPENDIX 2:

ORDER SUBSTITUTING COUNSEL




                             !
                                                                       ORDER SUBSTITUTING COUNSEL

            On this date, came on for hearing the Agreed Motion ,,for Subs~itution of Counsel

 for Defendant, Ronroyal J. Owens and this Court finding the same is timely made and in

 good order and is without opposition, the same is hereby GRANTED.

            IT IS THEREFORE ORDERED that Royce West is withdrawn as attorney of
      r:~:;-C:J:Gj                                                         .
recor'l:~·tt'i~'.Defendant,                                            Ronroyal J. Owens and that Catherine Shelton is substituted
                           .:. ..
       t'~;;.~ ~ ::..~·: :···:~· ~:;                                                                            .
       ~~                  - .......... ·.,·)!'"".       .

as cotllj$eJ:JorJ)efendant,
            >:· ... ··- '
       1""' •     ...,:.
                            Ronroyal
                            .
                                     J.              ~
                                                                                   0

        SIGNED::this £ d a y of                                                                      , 1998 .



                .~~"S,;~_~: -~: :':· ::;;~ ~-j
                 :-::;:~:1:.:. ··~·                      ·:1,
                                                     ·.··...
                   :"'i~·
                           ,.,-
                                -
                                    •
                                          ..
                                        S•'                  \
                                                                 ..
                                                                  ·;


                                                                   \
                                                     . . -        .j




AGREED ORDER FOR SUBSTITUTION OF COUNSEL- PAGE 1
               APPENDIX 3:
          MOTION FOR NEW TRIAL
Filed by Shelton on December 11, 1998 (2pp.)

             (a) F98-01040-T

            (b) F98-67384-MT
 t




                                    No.
     THE STATE OF TEXAS                                                       IN THE             283RD JUDICIAL

     vs.                                                                           DISTRICT           COURT    OF

\2.c"N12-oy&\ OwRNS                                                           DALLAS             COUNTY,   TEXAS
                               DEFENDANT' S MO'

     TO THE HONORABLE JUDGE OF SA:
              Now·comes the Defendant                                                           .1d by his Attorney
     and moves the Court to gra:.                                                            ere in for the good
     and sufficient reason that the verdict.                          -                     rary to the law and
     the evidence.

             WHEREFORE, Defendant prays the Court                                                          herein.

...,.--=====rr,
     ="''Xl'iWTWlfliiiJJ11l'USIU
          5W1I '11"'11Sl .,
           ~.Hil l [ -l)3(l                    Attorney for Defendant
                                             C i\9'1-ltlLi IJ e s 11·e:. '-'-o 'V
                                              n.o \   V\.1 ~J~rnv.     r:,y~       'l>"1.   o
                                            ORDER Dl.\tl lA ">, l             )(   . , '5'   '-u'-

             The above Motion is hereby·              c 9 zaatedleerr~

                                                  t




    THE STATE OF TEXAS                                                 IN THE       283RD JUDICIAL
. vs.                                                                   DISTRICT         COURT     OF

~o N~oy&\       Otue /\\ >                                             DALLAS       COUNTY,    TEXAS
                          DEFENDANT'S MOTION FOR NEW TRIAL
    TO THE HONORABLE JUDGE OF SAID COURT:
         ~OW •COmes the Defendant in the above cause and by his Attorney

    and moves the Court to grant him a New Trial herein for the good
    and sufficient reason that the verdict is contrary to the law and

    the evidence.
         WH                        fendant prays the Court gr                     a new trial herein.
               E IL ED

                                              A     orney for Defendant
                                               CA,~t;np.J~;:            ~t-\e.L-\"01'0
                                               \w \     W\.1'1. \)\J        e-z. D
                                                                       , ""' t.
                                            ORDER   \:>Allv\">, TE:."'·"'-_, .\ '5-;z.o-z..-
                  E?~,             .-,·
        The
              above~:~t-~."n              ishereby~~
                       -- -··· ...
                                             tl1AnOO~~
                    ·\....:~ ...   ~


                     t-~-          .
                                                         :JJ
                         APPENDIX 4:

COURT REPORTER'S RECORD OF DECEMBER 2, 1998 PROCEEDINGS (9pp.)

                           (a)    pg .1
                           (b)   pg. 5
                           (c)    pg. 6
                           (d)    pg. 7
                           (e)    pg. 8
                           (f)    pg. 9
                          (g)    pg .10
                          (h)    pg.11
                          (i)    pg.13-Reporter's Certification
-.~-'----.   ---·'   --··   --       ..   ·--.........,

                                                                                                         1


       1                                                      REPORTER'S RECORD

       2                                                  VOLUME        OF

       3                                                      December 2, 1998
                                                                      FC?~ -tJ;tJI./t1
       4                             Trial Court Cause No.           "'P9-=t 75579--'T, F98-67384-T

       5

       6         THE STATE OF TEXAS                                          IN THE 283RD JUDICIAL

       7         vs.                                                         DISTRICT COURT OF

       8         RONROYAL OWENS                                              DALLAS COUNTY   I   TEXAS

       9

      10'                        --------·------------------------------------------
      11.
                                                                                          FILED
      12

      13         APPEARANCES:

      14

      15         MS. SUSAN MCWITHEY                                     MS. MICHELLE MOORE
                 Assistant District Attorney                            Officer of the Public DefendeJ
      16         133 N. Industrial Blvd.                                133 N. Industrial Blvd.
                 Dallas, Texas 75207                                    Dallas, Texas 75207
      17         214-653-3700
                 SBOT No.
                                                                        214-
                                                                        SBOT No.
                                                                                    . .
      18         Attorneys for State of Texas                           Attorney for Defendant
                                 --------------------------------------------------
      19

      20

      21

      22                                      vn the 2nd day of December, 1998, the above entitled

      23         and numbered cause came on to be heard in the said Court,

      24         Honorable Molly Francis, Judge Presiding, and the following

      2~         proceedings were· held, to-wit:
                                                                     5



1                           P R 0 C E E D I N G S

2                                   December 2, .1998

3                     THE COURT:    I    got a couple of housekeeping

4    things I need to do that I have been trying to do since the day

5    after when I told you I have been unable to get Ms. Shelton to

 6   come in here.    So let's start here and let's put this on and I

 7   will talk to you about your appellate lawyer.

 8              These are Cause Numbers F97-75579 and F98-67384, the

 9   State of Texas versus Ronroyal Owens.         Ms. Owens is present

10   with Ms. Michelle Moore, the public defender out of this court.

11

12              Mr. owens, you were in front of me November 12th and

13   13th with your attorney, Catherine Shelton.         You had previously

14   e~tered   a plea of guilty in the magistrate's court.       You

15   remember doing that before the magistrate?

16                    THE DEFENDANT:       Yes.

17                    THE COURT:    The magistrate accepted your plea,

18   the magistrate finds your case substantiates a finding of

19   guilty and it was reset for November 12 and it was conducted

20   ultimately.     I ended up giving you 20 years in the penitentiary

21   in

22                    THE DEFENDANT:       Both.

23                    THE COURT:          both of these cases, correct.

24                     THE DEFENDANT:      That is correct, Judge.

25                     THE COURT:       You recall -- or I know you -- as
                                                                              6



         1    you and I talked yesterday, I have tried repeatedly to get

         2    ahold of Ms. Shelton to ask her to come back down here because

         3    when I was driving home on November 13th after we left court I

         4    realized that I had neglected to actually find you guilty at

          5   the time we did this.   The magistrate never did this.         This

          6   procedural -- this is, I think, something that probably may or

          7   may not be necessary, I don't know, but I am a person who

          8   worries about things, and so I am going back and am going to

          9   backtrack and I brought you down.           I tried to get Ms. Shelton

         10   to come.   She has refused to respond to phone calls, has

         11   refused to come down, has refused to send anybody down to

    .,   12   represent her office.      And I talked to you yesterday about your

         13   ability to talk to Ms. Shelton, and you told me you had been

         14   unable to get in touch with her.

         15                   THE DEFENDANT:     Same problem.

         16                   THE COURT:     You were having the same problem.

         17   And I told you that I needed to do this and have been trying to

         18   do this every single.working day since November 13 but have

         19   been unsuccessful.   And what were we going to do about not

         20   getting her down here and you told me yesterday and I am going

         21   to ask you today if tha,t is, in fact,         correct that in your

         22   opinion Ms. Shelton no longer represents you; is that correct?

         23                 THE DEFENDANT:     That is correct.

         24                 THE COURT:     And I told you that I was-going to
                                                   ,...
         25   need to bring you down today and was going to appoint you,


.
                                                                      7


    1    number one, a lawyer to sit in with you today and to talk to

    2    you about this and then, number two,      to appoint you a lawyer to

     3   handle your appeal.    And you told me yesterday that your appeal

    4    is going to include an ineffective assistance ground on Ms.

     5   Shelton; is that correct?

     6                    THE DEFENDANT:   That is correct.

     7                    THE COuRT:    And I am     I am also going to

     8   appoint you a lawyer on appeal in that regard.       So going back

1    9   and kind of cleaning up a procedural mistake that may or may

    10   not need to be done, but I need to do it so I can quit thinking

    11   about this every single day.

    12                I do in each of the above numbered causes do find you

    13   guilty, the magistrate previously found the evidence

    14   substantiated a finding of guilty.        I do find you guilty and

    15   set ·your punishment in each case as previously stated at 20

    16   years confinement in the state penitentiary.

    17                Is there any legal reason under law why you should

    18   not be sentenced at this time?

    19                     MS. MOORE:   No, Your Honor.

    20                     THE COURT:   Hearing no reason, it is therefore

    21   the order,    judgment and decree of the Court that you be taken

    22   by the sheriff of Dallas County, by him safely held until

    23   you're received by an authorized receiving agent for the state

    24   penitentiary, where you shall be confined in the above numbered

    25   cases for 20 years.     Sentence to begin today.     I will give you
                                                                       8


  1     credit for all your back time, of course.

  2                  Essentially, nothing has changed except for me saying

  3     four different words.

  4                  Now, Ms. Moore can talk to you about anything you

  5     want to talk to her about and I will make her available to you

  6     before you're sent up in case you want her to do anything           o~


  7     call anybody for you.       I ·have· talked to m'y coordinator and

  8     asked her to contact an att:orney .by :t'he name .of Geerge Conkey,

  9     who does appellate work and has asked that -- has·demonstrated

10      a willingness to represent indigents occasionally on appeal.

11      And so I am going to have him -- I am going to have -- I think

12      she may have already called him and he may come see you in tRe

13      jail or he may ask that you be brought down here to talk to you

14      over here.     And maybe it is a little better environment for you

15      to talk over there.       But he will be in touch with you before

16      the end of the week, so hopefully that will do that.         And then

17    "/Ms. Moore is going to check those files and be sure that there

18      is a notice of appeal, an appropriate notice of appeal.            ~et's


19      do the pauper one so we can put Mr .. Conkey on the bottom while

20      Mr .. Owens is here.     There may be something already in the file.

21      That's fine.     You're well within your time anyway, so there is

22      no problem there, but we do the formal notice of appeal where

23.     an attorney is appointed and that clicks in other things that

.24     starts the    bal~   rolling faster.

25                        THE DEFENDANT:       Great.
                                                                                          9


           1                     THE COURT:           So we will do that.      And Ms. flloore

           2    will get those files.              I had to order them up from Records,·and

           3    she will get that and look through that and make sure

           4    everything that needs to be signed gets signed, gets you to

           5    sign one of the pauper oaths and she can write down the name

           6    for you of the attorney who is going to be getting in touch
                        I

           7   with you.

           0                    THE DEFENDANT:            Thank you very much.
                                               )



       9                        .THE COURT:
                                       . -'":
                                           .
                                                      That will also start the court

      10       reporter, Mrs. Hazlew.ood, . writing down, getting your tran.script

      11.      ready.   Didn'' t somebody cont..act her.?
                                                                                               ..
      12                        THE DEFENDMIT:            Yes.     I think som~H)b(iy contacted·

..\
  ~
      13       her about getting the record.              Gloria --

      14                        THE COURT           R~PORTER:   · "Yes.

      15                        THE   DEFEND~~T:          First of all, let me say thank

      16       you, Your Honor, for taking care of everything for me.

      17       Secondly, I was wondering on the transcripts -- I dm                 ~ot   really

      18       sure of everything I have to do.                 I know Gloria has given       m~


      19       information.

      20                       THE COURT:             You don't have to do anything.           If I

      21       appoint you an attorney and I determine that you're indigent,

      22       which I have, then you're fine.             And once we sign this form

      23       that states that I have found that you are indigent, then

      24       pretty much the systems kicks in and it takes care of itself.

      25       Hrs; Hazle'lllood starts typing up the re'cord.             Ms. Thcmas doesn' t
               j


                                                                                                10


           1       = .•   have to start.   -~0rryi:qg   . al:)o:ut ·;that because the- county is going
·.
 :~
           2              to go ahead and take care of that for you because you are

           3              indigent.    Mr. Conkey will do what he needs to do to make sure

           4              that your rights are protected in the appellate court.

           5                                THE DEFENDANT:          I certainly appreciate you in a

           6              great way.   You have been a great help in all areas and I look
                                                                         I

           7              forward to working with you.             I did want to ask for clarity,

           8              though.

       9                                    THE COURT:      Yes, sir.

      10                                    THE DEFENDANT:         Because I had to enter the

      11              process on my own in the law library, my understanding-was that
                                                                                                     ;t"'
      12              you apply for appeal and then it.-- that's to be brought to

      13              your judge, your sentencing judge, which would be you.

      14                                    THE COURT:      Yes.

      15                                    THE DEFENDANT:         And

      16                                    THE COURT:      Me .

      17                                    THE DEFENDANT:         And then you   either~approve     or

      18             disapprove.        So just for clarity.

      19                                    THE COURT:      Let me tell you this, you're fine.

      20            You're well within your time.                  Once a notice of appeal is put·

      21             in the record and the law says any kind of written notice

      22            including your writing a letter, Dear Judge Francis, I want to

      23           have an appeal, is sufficient to start a notice of appeal.                        So

      24           you're fine.            Once the notice of appeal starts, I am really

      25            it is not really my case anymore, it jumps over to the Court of
                                                                                           11


                        1    Appeals, and they're the ones who begin to look at things.

                        2               Now, of course, it is my responsibility to get all of

                        3    this stuff done and the record done, and Mrs. Hazlewood will do
                                                                                                1
                        4    that and the clerks will do all the stuff   tha~   is in the file,

                        5    will prepare everything that is in file and any evidence that

                        6   was admitted in our two days of trial, all of that will go

                        7   over.    Mrs. Hazlewood is a good court reporter and gets all

                        8   that stuff done for you, but it is pretty much out of your

                        9   hands and now it is up to her and the dist"rict clerk to get all

                   10       the stuff done.     And your lawyer pretty much just waits until

                   11       that is done.     There is not much else he can do.

                   12                   Now, he may want to talk to you about doing a motion
         ...
         l         13       for new trial if you want to do a hearing there.      It is not

                   14       necessary, but if there is something else they want me to look

                   15       at he will talk to you about that, about there is a time limit

             v     16       -- we need to file a motion for new trial anyway because that

                   17       gives Mrs .. Hazlewood a little more time before the Court of

                   18       Appeals starts sending us letters about where the record is and

                   19       al~   of this and it gives you more time to look at issues that

                   20       might want to be raised .in the motion for new trial.     We can
               y   21       file-- Ms. Moore can    file~   motion for new tria:ljust to

                   22       ensure we have the time and then Mr. Conkey, if he wants to

                   23       come back and have a. hearing on something, he can file an
 :.:..                      amended motion for new trial and raise grounds that he wants to
  .J               24
_,.~




                   25       be addressed before the case goes up because the Court of.
                                                                           13


 1   STATE OF TEXAS

 2   COUNTY OF DALLAS

 3             I, SHARON HAZLEWOOD, official court reporter in and

 4   for the 283rd Judicial District Court of Dallas County, State

 5   of Texas, do hereby certify that the above and foregoing

 6   contains a true and correct transcription of all portions of

 7   evidence and other };'rocee.dings requested in writing by counsel

 8   for the parties to be included in the        reporter~s      record in the

 9   above styled and numbered cause, all of which occurred in open

10   court or in chambers and were reported by me.

11             I    further certify that this transcription of the

12   proceedings truly and correctly reflect·s the exhibits, if an,y,

13   offered by the respective parties.

14             I    further certify that Dallas County did not pay a

15   substitute court    rep~rter   while I prepared this transcript.

16             WITNESS my hand, the     ~1 ~day   n'"t:.vc~,
                                                  of                 I   1998.

17                              ~~h'"l;'lf!nHr'1Jtl 1iX\ri. .
18                                             '
                            SHARON HAZLEWOOD, C.S.R.

19                          Certification Number: 628

20                          Date of Expiration:        12-31-~8


21   283RD JUDICIAL DISTRICT COURT

22   Frank Crowley Courts Building

23   133 N. Industrial, LB33

24   Dallas, Texas _ 75207-4313

25   214/653-5863
 APPENDIX 5:

DOCKET SHEETS (2pp.)
                                                              4




     STATE     OF    TEXAS

              vs. N o . - - - - - - - - - - -



     DATE OF ORDER                              ORDERS OF COURT




                                                                  •




')




         •,
            (/)
0
:>          -l
-l          :>
I'T1
            -l
.,
0
       <
            I'T1

0      !"
            0
;:o
0
       z
       0
            .,
I'T1
::0
            -l
            I'T1
            X
            :>
            (/)




0
::0
0
I'T1
;:o
Vl

0
'T)


8c
::0
...;
       APPENDIX 6:

NOTICE OF APPEALS (Pro Se)

     (a)   F98-01040-T

     (b) F98-67384-MT
                                                      . NOTICE
                                                          OF
                                                        APPEAL



                                                CASE NO. F9801040T




 STATE OF TEXAS                                                        IN THE 283rd COURT DALLAS
                                                                       COUNTY, TEXAS ________
             vs                                                        ruDICIAL DISTRICT

 RONROYAL J. OWENS                                                                     ElL ED
                                                                                         "ur    so .m&. ·    t.
                                                                                         81LL    LON-(j--"'~·-·,:
                                                                                    O~t. tltll_ DA    CI),.BAS
                                                                                                     .,   0~




 SUBSCRIBED            ~riD       SWORN TO BEFORE ME on the                      "3b            day of
JV'e- "''WI bt ,-   , 1:> '? Y , to certify which witness my hand and official seal.




                               ~         c.o ~ ,.,.,, {',ro ~
  /. v. ;&ft__ -               (..., ..t' ('o     t   /r~l~ '2-
 Notary Public          0          I




                                                                  /.
                                      NOTICE
                                        OF
                                      APPEAL·



                                CASE NO. F9867384T




 STATE OF TEXAS                                  IN THE 283rd COURT DALLAS
                                                 COUNTY, TEXAS
            vs                                   JUDICIAL DISTRIC_T_ _ __

 RONROYAL J. OWENS


                                                      ---------- ----------------------------·
                                                                          I
                                                                                                       ---·---- --

                                                                          l     NOY SO !198
                                                                                BILL LONG
                                                                       DISI'.       DM!.AS CIL 1'lW
                                                                                            IIBNIIIY




 SUBSCRIBED AND SWORN TO BEFORE ME on the                           3o            day of
           19__!f_; ~o c~11ify which witness my hand and official seal.
/Vt1vc,.... btf
     APPENDIX 7:

MOTION FOR NEW TRIAL
 Filed by Moore (2pp.)

   (a)   F98-01040-T

  (b) F98-67384 MT
                                                      .e

 THE STATE OF TEXAS                                 IN THE   283RD JUDICIAL

 vs.             fJ                                  DISTRICT        COURT   OF

~ttCo"'(( ( ~UJevtS          .· ·                   DALLAS   COUNTY,     TEXAS

          J           DEFENDANT'S MOTION FOR NEW TRIAL

 TO THE HONORABLE JUDGE OF SAID COURT:

         Now comes the Defendant     in   the above cause and by his Attorney

 and moves the Court to grant him a New Trial herein for the good

 and sufficient reason that the verdict is contrary to the law and

 the evidence.
         WHEREFORE, Defendant prays the Court grant a new trial herein.

                                     Respectfully submitted,




                                    ORDER

         The above Motion is hereby (granted)        (overruled) .




                                          Judge




       -----~·
I
I
I
                           •                           •
    THE STATE OF TEXAS                               IN THE   283RD JUDICIAL

                                                      DISTRICT        COURT      OF

                                                     DALLAS   COUNTY I       TEXAS

                       DEFENDANT'S MOTION FOR NEW TRIAL

    TO THE HONORABLE JUDGE OF SAID COURT:

            Now comes the Defendant   in   the above cause and by his Attorney

    and moves the Court to grant him a New Trial herein for the good '
    and sufficient reason that the verdict is contrary to_the law and

    the evidence.

            WHEREFORE, Defendant prays the Court grant a new trial herein.

                                      Respectfully submitted,



                                      ~fh!L~Jkm
                                        ft:ney for Detnda


                                   ORDER

            The above Motion is hereby (granted)      (overruled) .




                                           Judge                         ~




        I
            EI L E0
        l

        t. .~~~   2 1998   I
        ~NG
       0~ . !;(). ii!XAS
                     . DV.UTl
   APPENDIX 8:

 NOTICE OF APPEAL
Filed by Moore (2pp.)

 (a)   F98-01040-T

 (b) F98-67384-MT
                                                                                                                                               ____
                                                                                                                 /



                                r                          ······---·--··---···---·-·--····------_;__


                                                                                                           DATE          /J · J -Cf-6

                                      De~u~· pistrict Clerk     ~ ~::
                           . I
                                i           !   ·:·:            . ; ..
                                                               : .
                                                                 .~,
                                                                                                                                                                DRAWER #40
                                I
                                f'
                            .                                                                         CAUSENO. __f~--t_~,_:·~{~lr~~-6~!(~--~~-------
                                      vs.                                                             _..:;::::,/~11-S:.!..."..:::3:.._____DISTRICT COURT - - - - -
                                                                                                                       DALLAS COUNTY, TEXAS




                                                                DEFENDANT'S NOTICE OF APPEAL AND PAUPER OATH

                                                                         APPOINTMENT OF ATTORNEY ON APPEAL

                                      TO THE HONORABLE JUDGE OF SAID COURT:
                                                                                                                                                                  .   .=----'
---,------------~------Gemes-Aew-Gefet~dant+n-l.fle-above-eause-and-states:+am-the-defendant-in-the--above-cause;+was-----
                                      convicted in this cause and now give Notice of Appeal .to the Texas Court of Appeals for the Fifth
                                      Supreme Judicial District of Texas at Dallas, Texas, and that I am penniless, destltute and indigent per·
                                      son, too poor to employ counsel to represent me on the appeal, and too poor to pay for or give security for
                                      the Statement of Facts and a 'true copy thereof herein.
                                      WHEREFORE, I pray that the Court will appoint an attorney to represent me in this appeal and that the
                                      Court will order the Court Reporter of this Court to prepare and deliver to me or my appointed Counsel the
                            i         original and a true copy of the Statement of Facts in this case, together with all exhibits attached thereto
                                      If practical:
                            lI
                           ·I                                                                                        Ii          Defendant
                            ~-                                                                                  .:
                                                                                                                     v

                            !
                                          BEFORE ME, the underslgned)uthority, personally appeared the above Defendan·t,.known to me to
                                     be the person whose signature appears above, and after beirig duly sworn on .ct~.~~~tes that he Is the
                                     defendant in the above cause, and that the matters and things set forth in t~reg(!ing llrtt true and cor-
                                     rect in all things.                                                       .::--=-· -;-::...... .-.... ~:··: ~\
                                                                                                             _:- ~--:.··"' ....
                                                                                                            ;: :,, ••              •........
                                                                                                                                . ..~. · $.;~·.:.·~·~~' __ .
                                                                                                                                                         .•
                                                                                                                                      '··


                                                                                           ORDER



                                            itisOrderedtheHonorabie
                                                                              -
                                         The Defendant having requested the Court to appoint Counsel,

                                                                           C""1eOYl§      L ...        f~(!o.((~,.f'v 7fZL.:fi
                                     a regular licensed and practicing attorney of Texas, be, and he is hereby appointed to represent Defendant
                                     in prosecuting his appeal herein, and it is further Ordered that the Court Reporter is hereby directed to
                                     transcribe all of the notes as same may app&rtain to this cause and as taken during the trial of this cause
                                     which began on

                                     - - - - - - - - - - · 19,_ _ _ _ , and make Statement of Fac::,tt>. in duplicate and furnish same
                                     to Defendant or his appointed Counsel.     · i·           '· ·I
                                                                                                  I
                                                                                                  I .     !!. { j
                                                                                                          ,t, i 0(;.:\J~(
                                                                                                                            '/1 /""            .· _.;-.....,
                                                                                                                     r \           Judge                  ..
                                                                                                                     •....__;

                   .t.
.. I    -   ._




                                                                                                                                          DRAWER f4Q


                                                                            CAUSE NO.         _r~.-·_:1._:~_,_::_,·/p"-'.:....7_:.::.:.....'\..:.....
                                                                                                                                                .. 1:._T..:...__ __

                                                                           _    .'-'.)"-/. . ,.~;. . . . .:/'l: ;.L_ _ _DISTRICTCOURT - - -
                                                                                             DALLAS COUNTY, TEXAS




                                                                                                                                F. I L E~ D1 : ~~ .
                                          DEFENDANrS NOTICE OF APPEAL AND PAUPER OATH                                                                         .   " :~.     '!


                                                                                                                                  ttt !·                                    ~I
                                                                                                                        DISt.:~~
                                                                                                                                                    tftfta.      ·;•.•
                                                  APPOINTMENT OF ATTORNEY ON APPEAL

                 TO THE HONORABLE JUDGE OF SAID COURT:

                       Comes now Defendant in the above cause and states: I am the defendant In the above caus ,
                                                                                                                                                      ·~                  ...J
                                                                                                                                                                           ~

                 convicted In this cause and now give Notice of ,Appeal to the Texas Court of Appeals for the Fifth
                 Supreme Judicial District of Texas at Dallas, Texas, and that I am penniless, destitute and Indigent per-
                 son, too poor to employ counsel to represent me on the appeal, and too poor to pay for or give security for
                 the Statement of Facts and a true copy thereof herein.
                 WHEREFORE, I pray that the Court will appoint ah attorney to represent me m tfils. appeal ar'iofnaifff!;e;;----------------~
                 Court will order the Court Reporter of this Court to prepare arid deliver to me or my appolnted.Counsel the
                 original arid a true copy of the Statement of Facts in this case, together with all exhibits attached thereto
                 If practical.               ·         .                 . ,..---~~_.-'.    ~,
                                                                      .   ~!/·~r. ; · ·,
                                  .                                       ~~,1                                            •
   ..                  .         .~.Defendant
                                                                           -~i-                           ./




                      BEFORE ME, the undersigned authority, personally appeared the above Defendant, known to me to
                 be the person whose signature appears above, and after being duly sworn on oath states that he Is the
                 defendant In the above cause, and that the matters and things set forth i!l.the·r~tll'goif!g are true and cor·
                 rect In all things.     .                                            _.~·: :=: .:~·~ •.• ; :.;
                                                                                                            ·
                                                                                             .;: .·.. ·..... .         .... >:.
                                                                                                                              ;-.~ ·;;.
                                                                                                                                                                                                           ..
                                                                                ';tuda_( Y~-~~
                           BILL LONG
                                                                                                                                                                                                 -t#' ·•      .
                           DISTRICT CLERK                                                                                                                                                   ~-    ,..
                           Dallas County, Texas                           By
                                                                                                   APPENDIX 9:

     JUDGMENT SHEETS
By Judge Molly Francis (2pp.)

     (a)   F98-01040-T

     (b) F98-67384-MT
                                                                             NU~                                                                   •
 vs.                                                                                                                                                                                     Cl;:




 ~------- ·.-----,---'-:--·------·---;·---'-----~------,-------..,-----

     r
 ~~ l c~ ~:~· !'.~:::.   Y                                                                         (', rrur- i ,tr:: ·:
 FO~         SrAlE:·                     S MCWITHEY                                                r-:T!i·:   ltl.::r:Ti-.1~-~-Ar•l!:             r:ATH!::·F:INt=' SI-IL7l. . -~~.11'J
 -~----· ~-----------·-         --r-·-·- ------:·




 -------~----------------------'----~-'----.,;__-'---..,----------------...,----


                                                                                                              F'.!. .. t:;{-~: · [;:__l.f.l .. ~~··;
. ·-=---------....:...----------·-~---·
 TFnlvl:.:_ ; D;:.·            1~·1   };-,c,
 1~::nS'CiP..[N               {[f\1      [i(_:lAIL):                   20 ·yi~f3.     F·:::NITt:f,JTJ,~RY
 ·,-------·-·-·-:--•••r·----·-·--~-----'------------'------'--------'--

 F'lf::{-) TL'I r.::NI--112\i'.!r:E.I'H.=NT.                                                                  r= l )\l.[IJ I., I[; G Cll,;
 F·'r~F~·p!~~:~~;:.~Ft·: ( :ll :      f\1/A·.                                                                 F: Nt :(\ I'H~Ti•lf:::i\1 T :            ~,:   / p,




                                                                             · 1'10 P·If'IDJNC




 ·-·'--.--'- - - - - _________ _!, _ _ _ _ _ _ __

  ~;r.• ·:·I:_ q:'I-.IIT: ~iT.
 1 r-1:· L.:::'Tl.-      ~-




                                                   :~~(~   ~- t:.P:I=::~~;
                                               C[ii'!::: I;'!f..':l'iENT      ·. IN   THF   INSTniJTIONt-~1~.                    D!•/IS!Cd'J                        r.w. ·: :-::   TD
                                               OF THt=: :T :~,:4~:; Uf. 'J.:.·Ai~Ti·it::I'H c;::· CR l i'11 ;--_;,::,L ·JUST TCE::                                  C:JM!"li:::i'HX::
                                               Pll'lD ~'~ · ,~ .1. tl.!r=. o~=· (_)
        APPENDIX 10:

"CORRECTED" JUDGMENT SHEETS
  By Judge Molly Francis (2pp.)

       (a)   F98-01040-T

      (b) F98-67384-MT
                                                                                                                                                                                                                                     --~- ---:-~- . , . .i.~-   . -·~-~~--.·-:-t-i!          .sa
                                                                                                                                                                                                                                                                            ~-..,.-,~-·
                                                                                                                                                                                                                                                                             !   1.'\ ...·




.    I      ••-:··
         ·-.:.- . . ' .




                                                         ,.JI..ir:C.~i       ::-·:\:·:· C.il\! F'l.[J: CJF UL:I!... TY                         m~         ~.ICJLD            C.T~I,!T~:l\IDFT:E                       DE:F,... ;.::)                                                                        FNl!P:i\JCf:J·H:::Nr                      ~      N/Pl

                                                                                                                                                                                                                                                        ----·-·---------·




                                                                                                                                                                                                                                                        --·-·------------·---
    !-=· t ~. r.J         r ~?.:: :---; >·1 ~::~·~\~ ··~ · ----r~,l· . !~J
    PI.ACE                            ~F                                     20 YEARS
     L"::::.:· :;·J:;~t·lll\IT:                                       C.TJi ..WJNEi'il::i',iTJl'.j   TH':: JI'ETTTUTJIJ;\fPL LJVJSHlN                                                                                          D:.Y\F       lTJ
                                                                      i.:JF T:-JE. TEXt~·;~; DE.F'(.;;~:Tr·!E:N-r or: c:::;: J. !1 l NAL ._JUST I CF::                                                                         ClJi·U•IE!'~l;E:
                                                                      AN~ A FINE D~ - 0 -
    ·---.-----------------------·----.---·
                                                                                                                                                                                                                                                          ND


     -----·--·---·-·-:::---;:--:.-·-·--······--·-·-----:··-:;---·~~-----=-----------·--·-----·-·----·--------~·--------·--·-------------------------·-·-----·

    :··H..                           -: >-· ~                                                                                                                                                                                  VDL •. ::::: .'\ C

                                                                                                           ..
                                                                                                           . ·,
                                                                                                           ·:
                                                                                                                                                                                                                                                          i .


                                                                                                                                                                                                                                                        .1
                                                                                                                                                                                                                                                    I
                                                                                            F- o:>:::;:(:.]:;::::::4- MT



VS..                                                                                                                                                                                        COURT
                                                                                                                                                                                            DACLAS:




                                                                                                                                                                 .       'i ,.

,::,   r:rc;i~::NF:    Y                                                                                           PtTTOnNE:Y
FOR STATE:                            ~ MCWJ~HEY                                                         ,         por.:. DEFENDANT :

                                                                 ~:r~t;,_· ·.:                                                                                                                                                             ·.   -:.
                                                                                                                                                                                      ·'

PLEA TO ENHANCEMENT
:::.;::;i:;(:lCJF::'-'lF'i--·1 i :;; ) :.           l'.l/iY
                                                                                                .   ·'

                                                                       NO FINDING




                                                 ·,:( 1  YEAF;::::; .                              · ·, ·
                                            CDNr-~·I!'I!::I'JI':::r.,lT . JN         .THE: INSTITUTIDNf-~L. [lli/J'f_:;:(
                                            OF fHE TEXAS DEPARTMENT 'OF CRIMINAL
                                            AND A         FINE OF           ~        O- -   .                                                   .                                .
                                                                                                                                                                         ..
                                                                                                                                            .           :.-,
T!ME CREDITED: j/9/98 TO 4/9(9$


                                                                                                                                       ,··
                                                                                                                       .,':          ;,'
                                                                                                                                           ....                                             •   ,1''.

                                                                                                                                                                                                    '•



                                                                                ~-




                                                                                                                                                                                                         -~···. '
               APPENDIX 11:

        Proof of Incarceration (3pp.)

(a) TDCJ INTERNET/WEBSITE PRINTOUT (2pp.)

    (b) TDCJ RECORD'S OFFICE PRINTOUT
 TDGJ Offender Details                                       http://offender.tdcj.texas.gov/OffenderSearch!ofienderDetail.action'!si ...


.!
         g
         11:$.:1
                                                                     [iii TDCJ Home         -       New Offender Search




             Offender Information Details
              Return to Search list



           SID Number:                               05830777

           T DCJ Number:                             00851492

             Name:                                   OWENS,RONROYAL J

           Race:                                     8

           Gender:                                   M

           DOB:                                      1964-03-22

           Maximum Sentence Date:                    2018-11-12

           Current Facility:                         NEAL

           Projected Release Date:                   2018-11-12

           Parole Eligibility Date:                  2008-11-11

           Offender Visitation Eligible:

           Information provided is updated once daily during weekdays and multiple times per day
           on visitation days. Because this information is subject to change, family members and
           friends are encouraged to call the unit prior to traveling for a visit.



           SPECIAL INFORMATION FOR SCHEDULED RELEASE:

           Scheduled Release Date:                 Offender is not scheduled for release at this time.

           Scheduled Release Type:                 Will be determined when release date is scheduled.

           Scheduled Release Location:             Will be determined when release date is scheduled.



        , ,_ Parole Review Information j


                                             Sentence                                 Sentence
                                  Offense      Date      County Case No.             (YY-MM-DD)




1 of2                                                                                                                6/2/2015 1:25 Pr
TDCJ Offender Details                                                         http://offender.tdcj.texas.gov/OffenderSearch/offenderDetail.action?si ...


          ·-·---·--------------------,----------
            1997-03-04     INDEC W/CHILD     u 14YRS       1998-11-13
          ----------- ---------------------------r------------------·---
                                                                           ----,------~t--------
                                                                            DALLAS I F-9801040-T
                                                                           --------i-------           20-00-00
                                                                                                 -----------------
            1998-02-09      ATI AGG SEXUAL ASLT
                                 CHILD U/14            !
                                                       I   1998-11-13
                                                                                  !
                                                                           DALLAS 'F-9867384-MT           20-00-00




           Return to Search list




         The Texas Department of Criminal Justice updates this information regularly to ensure that it is
         complete and accurate, however this information can change quickly. Therefore, the information on
         this site may not reflect the true current location, status, scheduled termination date, or other
         information regarding an· offender.

         For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
         295-6371 or webadmin@tdcj.texas.gov. This information is made available to thi/pub!ic and law
         enforcement in the interest of public safety. Any unauthorized use of this information is forbidden
         and subject to criminal prosecution.


                                             New Offender Search              TDCJ Home Page




2of2                                                                                                                                 6/2/20151:25Pl\
                                            ·····--
                                            ~-·-   ...
                                                                                                                                                          ., .. ..;
                                                                                                                                                           ··-...

.:::::..   :":_;                                                                                           -:;·



                                                         ;_J..

                    .---:-·
                    '·'                                  -·'"

           -:·-~     (.~.                                --·i      ~:"··-    ;;---: ..   ·~-~-    ~~­
                                                         u:                                                                                               _j
                                                                                                                                                          ..~
                                                                                                                                                          •.;_
--·..       •''     :-1                     :::r_:       w        :~:j      ;SJ (::•             (;J                                           !~D        ;__ )
                                            u            L        =::o:~:;.-= c.: (1:\                                                             _::-

!~         ~-·                                                    ~"' !9 G '·'-"

                                ;:n . . ~.:
                                :)•:        '·..L
                                cr·1 .J
                                                         ··-... ':::-       >~-           .:·-             .::-
                                                         ::]~     r.:c                   ([ (J: ---
                                                                            ~::!         r-.. ~ c:= -·:_.
                                1:!
                                ··~   ...                                                                                            ~--       (n
           :..:.i                                                                                                                    LiJ r.::
... · (_!                                                                                                                            C~1       _J
                                                         :_,, (.!:l UJ CO u; CO
                                                         : _ _i             i .. _i              ; __ I    :   ;


                                                                  :.-:- .;.:-: _ E               ;~..      -~=-
                                                                                                                                               :-.:.

·-·-' :_;.:
                                                                            ,·,-,        ···::                     ·---    --·
                                                                                                           u·J .,..-;
:-: ·-· ::_r lJ.i
                                ;--: CJ
                                            _J
                                                         !...L            o::: cr.: ._.: ...
                                                                            o.:.:
                                                         >- ::.- ·:::- >- >- >-
                                                                                         !·r··
                                                                                                                           ..--i
                                                                                                                           G         =j
                                                                                                                                     :--       ···-
                                                                                                                                               C.~i

    LlJ >-                                                                          ··...
i--.       cc:      !-! \.;.~               !--                   :.D 1.D c:;                    1.tf              C1J ...
                                                                  ·.--1     .,-;         f~J     .....;    ·-.T            .,....:

                                                                  :·:,:
                                                         c~ iS)
                           ,.   r-~                      i_l_!

                    r.n                     a
                                :.:U L:J
                    • .1.-      u: :::                                                                                                         ~   .n                 jj

                                                                                                                                     r.n :::-             LJ            !
                                                                                                 LLI       =-              ..:::..       ,.,              !-
           L: i       ~::        .... CL                                                                                             :.J...;   r::; .:I
                                            :.J_                  L.~       ' ....!      ::·-1   L_"j ,_:-~ :-~ ; ....;              _.:--                i-!
                                                         ,... : ~1 ·.:J L.U
                    .: .. uJ                             t.L: ::;.           ··· ·.::r LlJ :·... =.I ::I
                                                         ;=l :j:"~          Q:.: o:..: 7:: (_J :::.£~: !...~.
                                            <
                    ·-,1                                     __ W L.u ::> r----. ;_iJ UJ                                                                                    ()
::~        Li..i ., ..~         :.:.i       UJ           U.. ·=- ::- E L..!... ;--
           :---·- l(i                                                       ;-....;      i-·-1   __ ;
        .. :        !]~;                                                                                                             j---      .   ..J !--                  \   __:
                    r:;t :···: ·~                                                                          .. J    ~;:;:     ·-                           (f_
                                                                            ;"    '      :::·~   ,__   :

                                                         .•: .•   ·. .!.,   :::: ,_._ L.:.                 C(                                             Ui·
                                                                                                                                     l._!      :-~

                    :--~                    u.J                                                                                                ;- i_!J
                    1-;         ·---                                                                                                 .......
                                                                                                                                               ,.-.
                                                                                                                                               •--! :_;

                    f._! ::: ·E.                                                                                                     !-·-!     !_:! ;:r::
                    c~ u! :-:                                                                                                        r.J..     ~-) ::I
                    !-·-        •':";       ~
              APPENDIX 12:

MOTION TO CORRECT JUDGMENT NUNC PRO TUNC

            (a)    COVERLETTER

                  (b)   pg. 1

                  (c)   pg. 2

                  (d)   pg. 3

           (e) proposed order
I
                                                                              RONROYAL J. OWENS

                                                                              85.1492 NEAL UNIT
                                                                              9055    SPUR  591
                                                                             AMARILLO, TX 79107
         RICK r1AGNIS, PRESIDING JUDGE
    HOI.'i.                                              CERTIFIED NO. 7099 32.GO 0005 1%9 2181
    283rd JUDICIAL DISTRICT COURT
    133 N. INDUSTRIAL BLVD., LB 33
    DALLAS, TE~S 75207-4313
    MAY 19, 2008
    Re: MOTION FOR ENTRY OF    NUNC    PRO   1'U1-JC   JUDGMENT

    Dear Judge Nagnis:
    Enclosed is my     Motion to Corr·act Judgment by Nunc Pro Tunc ( 3pp. ) , ORDER
    (lp.),   Motion to Docket (lp.), Motion for Judicial Notice of Adjudicative
    Facts (lp.),   and ORDER (lp,).    Also, you will find the following exhibits

              *Original· Judgment sheet in F98-01040-T                                     1 P•

              *Corrected Judgment     sheet in F98-01040-T                                  lp.

              *Original Judgment sheet in F98-67384-MT                                      lp.

              *Corrected Judgment Sheet in        r~8-67384-MT                              lp.

              *TDCJ Institutional Division Inmate           Tirnesli~s                      lp.

              *Inmate Request to Official (Mr. Roberts-Law library Super.)                  lp.

    I am also including a carbon copy of this letter for your stan~ dated file
    mark as proof of fil8ing and a self~addressed envelope, postage prepaid,
    for your return of the carbon copy with your stamp.

    Thank you for considering this matter.
                                            CAUSE NOS. F98-0l040-1'
                                                       F98-67384-MT

RONROYAL J. OWENS,                                            §
                 MOVANT                                       §
                                                              §              IN THE 283rd JUDICIAL DISTRICT
v.                                                            §                  COURT I DALLAS I DALLAS COUNTY
                                                              §                                           TEXAS
THE STATE OF TEXAS                                            §


                            MOI'ION TO CORRECT          JUT.J....MEN'"r BY NUNC PRO TUNC

        Ronroyal       J.    OWens        (owens) requests this court's help in correcting the

errors in his judgment               sheet       as it pertains to the dates of his convictions,

sentence and commencement date of his sentences.                                  'rhe   judgment    sheets    (and

all subsequent court records) reflect                          his      conviction       dates    as November 13,

1998     (or some other date} when the actual I correct date is December 2, 1998.

                                                 r.     Jurisdiction

        It    is OWens's understanding that the trial court always has jurisdiction

to     'correct      mistakes        or     errors in a judgment or order after the expiration

of     the    court's plenary power, via entry of a judgment nunc pro tunc."                                  State

v. Bates, 889 S.W.2d 306, 309 (Tex Cr. App. 1994).

                                                      II.     fo'acts

       On     November       13,     1998    Judge Molly M. f·'rancis sentenced owens to two 20

year     terms       in the above cases, but did not adjudge him as guilty.                               •rwo weeks

later,       December       2,     1998,    Judge        Francis brought owens to                court, appointed

him counsel and held a sentencing hearing - in which she pronounced him guilty

in both cases,           sentenced         him    and       ordered        the terms to start on that date.

       since      owens's        convictions,           all       court     documents reflect November 13th

as his conviction date instead of December                                2nd.     The    "corrected      judgment"

sheets,       TDCJ     in~te        timeslips and             the prison computers incorrectly reflect

11/13,       or   some      other wrong date, as OWens's conviction date.                           See   the high-

lighted portions of all of the exhibits.

                                                        1 of 3
                                     III.       Arguments and Authorities

      When     the district clerk entered a "corrected judgment", she only changed
                                                                         '
the   "TERMS        OF THE PLEA" from "20 YRS. PENITENTIARY" to "OPEN."                           The judgment

sheet does not            correctly          show   the exact date OWens was pronounced, adjudged,

found guilty and sentenced.                     His sentence commencement .date remained 11/13/98

rather than 12/2/98.
      During        the       December        hearing       the       following      colloquy occurred in open

court:

              THE  COURT:   I got a couple of housekeeping things I need to do
                    These are Cause Numbers F97-75579 [F98-01040-T] and F98-67384
                    M[r]. owens is present with Ms. Michelle Moore, the public
              defender out of this court ••••

                                                        *         *          *
              THE COURT:    •••• I was driving home on November 13th after we left
              court I realized that I had neglected to actually find you guilty •••

                                                        *         *          *
             THE COURT:          So going back and kind of                                cleaning up a proce-
             dural mistake        I do in each of the above                               nurnbered causes find
             you guilty •••• and set your punishment ••• at                               20 years confinement
             in the state penitentiary          Sentence to                               begin today. I will
             give you backtime, of course.

                                                        *         *          *
see   pages       5,      6 and      7 of the reporters record of the December 2, 1998 pro-
ceedings      for       the    exact         location of these quotes.                OWens notes that he does

not   have    a        copy    of    this record and has no access to a copyier in order to

supply the court with these                    statements of fact.                OWens   has   requested   that
the court would take judicial notice of these facrts from its own records.

      The    Texas        Code      of       Criminal       Procedure,           Article 42.01 § 1 states that
the judgment shall reflect:

                  [16] the date the judgment is entered;

                  [17] the date the sentence is imposed;
                                         -
                  [18] the date the sentence is to convnence and any credit •••

                                                            2 of 3
In       this     case, the ''corrected judgment" does not accurately reflect what hap-

pened on December 2, 1998, in open court, before Judge Francis.

                                                            PRAYER

          OWens       prays        that     this    Court     will GRANT     this motion for the entry of

a       nunc    pro     tunc        judgment       and ORDER        the district clerk to correct, modify

or       change       the     "corrected judgment"             to reflect what was actually      corrected

and occurred during that proceeding ••

         Specifically,              owens    requests        that    the   judgment   show the appointment

of Michelle Moore as his counsel, bis adjudication of his guilty by the judge,

the       imposing          and     start    of     his     sentences.     He also request that the court

would GRANT him anything else it deems accurate, right and fair in this matter.




RONROYAL

                                                   UNS~      DECLAF.ATION

I   1   Ronroyal       J.         owens, declare, under the penalty of perjury that all state-
ments          contained within this document are indeed true and correct as submitted




                                                            3 of 3
                                      CAUSE NOS. F98-0l040-T
                                                    &
                                                        F98-67384-MT

RONROYAL J. OWENS                                   §
                                                    §             IN THE 283rd JUDICIAL DISTRICT
v.                                                  §              COURT, DALLAS, DALLAS COUNTY,
                                                    §                                      TEXAS
THE STATE OF TEXAS                                  §


                                              0 R   DE     R

       This        283rd Judicial District Court of Dallas County, Texas hereby GRANTS

this    Motion        to    correct   Judgment     by     Nunc Pro Tunc and ORDERS the district

clerk to make the record              accurately        reflect   the   proceedings   of   December

2, 1998       as    OWens's conviction date, the start of his sentence and his repre-

sentaion by         attorny Michelle Moore.



This 0 R D E R         ~s   entered on this             day of May, 2008.



                                          PRESIDING JUDGE
               APPENDIX 13:

JUDGMENT AND SENTENCE NUNC PRO TUNC (2pp.)

              (a)F98-01040-T

             (b) F98-67384-MT
           ....


                  upon the minutes ofthis court, be now entered upon the minutes ofthis court.

                  STATE OF TEXAS,                                §
. ~...~
                                                                 §
                                                                 §       ~0.        F98-0 1040-T
                                                                 §
                  v.                                             §                                                          t.
                                                                                                                            ?
                                                                 §                                               ::·..•..·~
                                                                 §                                                       .....
                                                                                                                           ;.
                  RON ROYAL OWENS,                               §

                                             JUDGMENT AND SENTENCE
                         The said Ronroyal Owens was convicted on the record in open court by the trial

                  court on the date of December 2, 1998. The sentence of incarceration for 20 years was

                  orally pronounced and imposed on the date of December 2, 1998. The said Ronroyal
                                                                                                                           ii
                                                                                                                -.'{;.,W;'(';!



                  Owens was represented by the Hon. :Michelle Moore at the hearing on December 2, 1998.

                                                             ORDER

                         By affixing my si!,mature hereto, the Court hereby issues the foregoing Judgment and

                  Sentence Nunc Pro Tunc.

                  SIG~ED A:'-JD ENTERED this the J 1s• day of August, 2009.




.   ~-;.

                                                             J~
                                                                2
              ..-   .   ~   ..



                                 upon the minutes of this court, be now entered upon the minutes of this court.

                                 STATE OF TEXAS,                                     §
                                                                                     §
\
~   ~·-   .
                                                                                     §      NO.        F98-67384-MT
                                                                                     §
                                 v.                                                  §
                                                                                     §
                                                                                     §
                                 RONROY AL OWENS,                                    §

                                                                      JUDGMENT AND SENTENCE

                                             The said Ronroyal Owens was convicted on the record in open court by the trial

                                 court on the date of December 2, 1998. The sentence of incarceration for 20 years was

                                 orally pronounced and imposed on the date of December 2, 1998. The said Ronroyal

                                 Owens was represented by the Hon. Michelle Moore at the hearing on December 2, 1998.

                                                                                ORDER

                                             By affixing my signature hereto, the Court hereby issues the foregoing Judgment and

                                 Sentence Nunc Pro Tunc.

                                 SIGNED AND ENTERED this the 31 ~~day of August, 2009.




                                      .-   .. ··   :-                               2
                                                        ...... ·'_.
                                                        ·
•I>




                    APPENDIX 14:

      MAY 15, 2008, LETTER FROM MICHELLE MOORE
  May 15, 2008

                                                                    Michelle Moore
                                                                    Dallas County Public Defenders Office
                                                                    133 N. Industrial Blvd.
                                                                    9th Floor, Suite C-1, LB 2
                                                                    Dallas, TX 75207
 Ronroyal Owens #851492
 Neal Unit
 9055 Spur 591
 Ailiaii::o, TX 78i 07

  Dear Mr. Owens:

         I am in receipt of your letter dated March 30, 2008. Judge Francis had me
 step in for the final part of the sentencing phase because Ms. Shelton was
 nowher8 to be found. The court called her office and tried every phone number
 that they had. Both sides had rested, closed and argued. The judge had made
 her decision, and all that was left was the formal sentE3ncing. Since I was the
 public defender in Judge Francis' court, she had me step in for the formal
 sentencing.
        You might look at the status of Ms. Shelton's license at the time. She has
 had problems keeping it in good standing .




. . _. ;, 133 N Industrial Blvd. 9"' Floor, LB 2 "''""'Dallas Texas 75207-431~   -G-   Phone (214) 653-3550 "'"'Fax (214) 653·3539   ·o'
               APPENDIX 15:

OCTOBER 16,2008 LETTER FROM MICHELLE MOORE
                                                                                         \   ..




  October 16, 2008

                                                                       Michelle Moore
                                                                       Dallas County Public Defenders Office
                                                                       133 N. Industrial Blvd.
                                                                       9th Floor, Suite C-1, LB 2
                                                                       Dallas, TX 75207
  Ronroyal Owens #851492
  Neal Unit
  9055 Spur 591
  Amarillo, 'IX 1910/

  Dear Mr. Owens:

          It appears that the court is currently conducting a judicial review of your
  case. I don't know what that means other than Judge Magnis is looking at your
  case.
          Judge Francis had me stand in for Catherine Shelton on your sentencing
  only as your attorney, Catherine Shelton, failed to appear for the sentencing and
  failed to return repeated phone calls from the court to appear. This is not a void
  sentencing.
          Good luck with your case.




"".._133 N. Industrial Blvd.,   gth   Floor, LB 2 ....,.c... Dallas Texas 75207-4313-0 Phone: (214) 653-3550-0 Fax (214) 653-3539 "'""
               APPENDIX 16:

MARCH 29, 2011, LETTER FROM MICHELLE MOORE
           TO JUDGE RICH MAGNIS
     Dallas County
     Public Defender's Office
     March 29, 2011

                                                Michelle Moore
                                                Dallas County Public Defenders Office
                                                133 N. Riverfront Blvd., LB 2
                                                Dallas. TX 75207
     Judge Rick Magnis
     283rd Judicial District Court
     Dallas, rexas

     Dear Judge Magnis: -

            I have no file on Ron royal Owens._ I never had a file on that case since I
     was pulled in to stand with Mr. Owens on the verdict only. Catherine Shelton
     was the attorney of record, who tried the case. However, I believe she is now
     disbarred.




                                           --~)'/_~it--h]:_-Kind1esw~s·-~
                                       /          --1; dwJ~Ji}        !)-'/ ~
                                                /M/c ~~~~ Moom




~!
              APPENDIX 17:

MOTION TO CORRECT "JUDGMENT AND SENTENCE"
      BY NUNC PRO TUNC (20ll)(ipp.)

             (a)   COVERLETTER

                   (b)   pg .1

                   (c)   pg.2

                   (d)   pg. 3

                   (e)   pg.4

           (f) proposed order
                                                                      RONROrAL J. ·OWBNS
                                                                     851492    NEAL UNINT
                                                                      9055     SPUR       591
                                                                     AMARILLO, TX 79107

     HON. RICK MAGNIS,. PRISIOING JUDGE                       CMRRRI7009 2250 0002 7032
     28lrd JUDICIAL DISTRICT OOURT
     133 N. RIVBRP'ROtfl' BLVD. LB 33
     DALLAS, TEXAS 75207-4313
     APRIL· 15, 2011

     Re:    Motion to Correct "Judgment and Sentence" by Nunc Pro 'l'wlC in casea
            11'98-67384-MT AND i'98-Ql040-Ti State of Texas v. Ronroyal J ~ Owens

           Dear Judge Magnis:
              Enclosed is my Motion to Correct ._Judgment and. Sentence"by NUnc: Pro
     Tunc (4pp.), unsworn Declaration (2pp). Order and £10tion to Docket and set ,
     for a Hearing •• AlBO, you will find the f'llowing exhibits:

     1: eontract of Employment for catherine Shelton                                      lp.

     2(a) and (b): Defendant's Motion for New TRial in      1'98-67304/01040          2pp.
.,   3: MOtion to correct Judgment by Nunc Pro Tunc (pp 1 &3)

     4: (a0 and (b): Judgment and Sentence Nunc Pro Tunc and J\ldglnQnt and Sen-
        tence (Back/Front) F98-67384/0l040                                            2pp.

     5: Motion for a O'.Xftplate COpy of the Public Defender's (and Defendant's)
        Caae File pursuant to Maxwell v. Florida...                                       lp.
     6: tetter to Judgma Rick   ~~gnis   for Hon. Michelle Moore (Public Defender)
        Dated March 29, 2011                                                              lp.

     7(a}-(f): Partial portion of the Court Reportet'a Record of December 2,
               1998, Puniahn~nt/Sentencing Hearing                                    6pp.
     8: Trial Court's Dicket Sheet of Court Orders                                        lp.

          Judge Ma9nis, I am also including a carbon COt>'f of this l-atter for your
     stamp date filed and a self-addressed envelopu, posta9a prepaid for you to
     return the carbon copy.           ·

          Your Honor, please      consider    and enter a ruling on this motion at your
     earlieat convGnience.
           Lastly, havo you' entered a ruling on my Motion m il         CQm 1 wtte Copt    C8
     for a complete Copy of the Public Defender'a ••• case Pile?         If so, I would
     like a copy of the ORDER.

           Thank you,   Judge   Magnis, for your attention and diligence in resolving

                                             1 of 2
each matter I · have placed befora you and foe specifically inquiring about
Attorney Moore's files.




                                  2 of 2
.;




     STATE OF TEXAS                                                     §                                       IN TH! 283RD
                                                                        §
     v.                                                                 §                     JUDICIAL DISTRICT COURT
                                                                        §
     RONROYAL J. OWENS                                                  §                            DALLAS COUNTY I TEXAS

                    fCl'ION TO ~ "JtJDGMBNT AND SEN'J.'ENCB• BY NUNC PRO 'l'ONC

             I,     Ronroyal        J.        owena        (a     pro ae inmate), rdQU9st this court •s help in,

     correcting        a     mistake in the AugUI:it 31, 2009, "Judgment and sentence" because

     of new information                  ~rovided           to     this     Court    by     Michelle Moore (the Dallas

     COunry PUblic Defender) confirming                             that     catherine       Shelton      was, in fact, )my

     "attorney of iilcord" in the above styled and numbered causes.

                                                            I.    Jurisdiction

             This    Court has jurisdiction to "correct mistakes or errors in a judgment

     or     order    after        the         expiration           of     the court's plenary power, via entry of

     a    judgment         nunc     pro        tunc."            State v. Bates, 889         s.w.     2d 306,309 (•rex. cr.

     App. 1994).

                                                      I.     Statement of Facts

             On june      15, 1998, I retained the Hon. catherine                            Shelton       as     my attorney

     (Exhibit 1) and she actively represented me Wltil· December 11, 1998.                                           Exhibits

     2(a)(b).

             In    May 2008 I requested that this honorable Court would enter a judgment
     by     nunc    pro      tunc        to     correct my conviction date from November 13, 1998, to

     December 2, 1998.              Also, I specifically asked                      uthat     the      judgment     show   the

     appointment of Michelle Moore a::J ••• counsel."                            Exhibit 3.

            This     COurt        verified           my     statements         from the appellate          reco~ds   and the

     District       Attorney's           office            and granted my            requests.         On August 31, 2009,

     this    COurt     issued"            (1)    a         "Judgment        and Sentence Nunc Pro           Tunc and (2) a

     "Judgment and Sentence."                              partic~ar,                               Judgment and sentence"
                                                                                               11
                                                  In                          only     the

                                                                    l of 4
portion      of        the       Court's       order mistakenly reflect that I                      •was   represented by

the Hon. Michelle l1oore at the haaring on December 2, 1998."                                          Exhibits 4(a)(b).
        Four      months          later,           I moved to receive a complete copy of my case files

from M.s. Moore because I am currently engaged                                    in      collateral         proceedings.

EXhibit 5.

        Fifteen         days        ago, Moore informed this COurt that she "never had a file"

on me and that my retained lawyer. •catherine                                    Shelton      vas     the . attor:ney    of

record [] who tried the case. •                              Exhibit       6.    The Clerk's rcords confirm this

fact and demonstrate Shelton's continued representation                                       of me throug December

11, 1998 - nine days after the December 2nd conviction and sentence.                                               exhibits

2(a)(b).

        A_ thorough               rereading          of     the     December 2, 1998, reporter's record - in

light       of    this           new     information --ceveale that Judge Francis never appointed

Moore as my attorney.                        The     record only shows                 that   Moore was present with
me     during      the           hearing       {Exhibit 7(b)) and that the judge did not allow me to

confer with Moore until after I was convicted and sentenced to priaeon. Exhibits

7(d) (e).         In     a        letter       to     this        Court, Moore explains that she was "pulled

to to   stand vith[me)                  on     the        verdict only", but never says she was appointed

to represent me.                 exhibit 6.

        Finally, the trial court's own recordll cb not show                                   . that       Judge    Francis

appointd         Moore           to represent me on December 2, 1998; only that Moore assisted

me     in    filing          a         (new)       notice of appeal.            Exhibit 8.     This fact is further

corroborated by the court reporter's record when the .Judge stated:

            "Ms.        Moore          is     going to check those files and be sura that there is'
a    notice       of     a~al.               an appropriate nor.ice of appeal. Let 'a do the pauper
on~.• • while t-ir. OWens is here. There may be something alrady in the filG ••••
but we do the formal notice of appoal w-hare an (appeal] attorney is appointed"
[Exhibit 7(e)].


                                                                  2 of 4
        No     clQrk's records                ~xist    showing Moore's appointment and Shelton's with-
drawal or removal.

                                          III.    Arguments and Author! tles

a.     'nle r.aw:

        Tne        Texas         Code    of     Criminal Procedure, Articla 42.01 § 1 mandates that
"[t]he        judgment           shall :reflect....                2.     • •• the   attorney for the defendant."

B.     The Application:

        First,            Michelle Mo0res's                 letter        to    this Court makes it crystal clear

that        catherine Shelton was,                      in     fact, my attorney of recors in these cases
and Moore was "pulled in" to merely "stand with" me for "the                                             verdicrt only."
M:>ore did               not     consider       herself        to be my attorney and never created or had

an     attorney-client                  relatiship with me, nor did she ever possess or initiate

any court or case filings                       on (or for) me.

        second,            the     district clark's rec01.'"ds confirm that· Shelton indeed conti-

nued        to actively             represent          me     as        late as December 11, 1998, by seeking a

new     trial        on        my behalf.        At no time (before this date) did Shelton                         withdraw

as my counsel.                 1 did nott Jrter l"emeval ft6l" ref'lae:ernent!                 an6   l    Eliti    rtet    llelc

request            her     removal nor replacamant and I did not ask for a public defender.

        Lastly, the law requires that the jud9mant accurately reflect my attorney

of     record and                "its    entry        [into the judgment) is a ministerial act"for the

court        to     perform.            Jones     v.     State,           797   s.w. 3d 33, 35 n.3 (Tex. cr.              App.

1990).         The         "Judgment       and        Sentence"          portion (on page 2 of ~llibit 4(a)(b)

can only reflect                    that       Catherine       Shilton was my attorney of record through

12/11/98 because that's what actually                               occurr~          ~~er   Jud)e Francis and- accor-

ding to the recorda.

        I     Clj?Ologize to this honorable Q:Jurt and admit that I was indeed confused

about       rrry    representation              and     the    events on december 2nd when I                      requested

                                                              3 of 4
my initial nunc pro tunc.
                                                IV.    PRAYER

          I'   Ronroyal      J.    owens,    pray that this Court I upon :::-eviawing tha facts I
will GRANT this motion for entry of a nunc·pro tunc jlJdgmant to correctly
demonstrata        tll::tt   the    don.    Cdti1sr.ine   Snalton   iia8   irrt   ·J.t:torney of record and



'tllf   casas, and has ruwer had a file ·on •ilY cases.




                                            ~qQRN     DECLARATION

     I, Ronroyal J. OWens,                   declar~      under the penalty of perjUry that. all
statements containd ln this                   document      ar1t true and correct as suanitted on
this l5J:l1 day of ApriL 2011.




                                                   4 of 4
.·

                   ,,1   .
     v.




                                           ccf1cct:         trwc

                                       Silo.!. t:on    in




     ')t;;;:l.t::> ttis ·::lt:tocn.:y o£ c•.::.>eocd.
             -,
                     APPENDIX 18:

RULING ON MOTION FOR COMPLETE COPY OF PUBLIC DEFENDER'S
             (AND DEFENDANT'S) CASE FILE AND
     SUBSEQUENT JUDGMENT AND SENTENCE NUNC PRO TUNC

                       (a)   pg. 1

                       (b)   pg. 2

                       (c)   pg. 3
~




l
l


          IN THE 283RD JUDI&~J'irlJDISTRr,~TIC9URT DALLAS COUNTY, TEXAS

    STATE OF TEXAS,                                §
                                                   §.:        &-
                                                  ·§     'J   ~':~NOS.   F98-67384-MT
                                                  §                      F98-01 040-T
    v.                                            §
                                                  §
                                                  §
    RONROYAL OWENS,                               §

                                                §§§
                RULING ON MOTION FOR COMPLETE COPY OF PUBLIC
              DEFENDER'S (AND DEFENDANT'S) CASE FILE AND SUBSEQUENT
                JUDGMENTANDSENTENCENUNCPROTUNC
                                                §§§
              Having considered the written motion of Ronroyal Owens ("Owens") filed in this

    case asking for complete copy of the public defender's file pursuant to Maxwell v.

    Florida, 479 U.S. 974, the motion is hereby denied based on the facts that the portion of

    Maxwell upon which Owens relies is a dissenting opinion from a denial of certiorari.

    See Maxwell v. Florida, 479 U.S. 972 (1986). The law is well settled that dissenting

    opinions constitute no contro11ing authority. See, e.g., Davidson v. State, 737 S.W.2d
942, 947 (Tex. App.- Amarillo 1987, pet. ref d). Accordingly, Owens' motion is hereby·

    denied.

          Having considered Owens' second motion for judgment nunc pro tunc, the Court

    is of the opinion that the motion should be granted to an extent. Owens admits that he

    origina11y asked this Court to grant a judgment and sentence nunc pro tunc to reflect that
 Miche11e Moore had been Ov-:ens' counsel on December 2, 1998. Additiona11y. Michelle

 Moore did stand in \Vith Owens for the purpose of receiving the verdict. However,

 Catherine Shelton was the actual attomey who was still representing Owens. Because

 Michelle Moore did stand:- in as counsel for the purpose of receiving the verdict and

 because Owens was also sti11 being represented by Catherine Shelton, the Court is

 granting the motion nunc pro tunc to the extent of directing that the judgment reflect that

 Owens was represented by Catherine Shelton and Michelle Moore.

       It is therefore considered, ordered, and adjudged by .the court that the following

judgment and sentence, which was rendered herein on the 2 11 d day of December, 1998, by

this court, but which was not then entered upon the minutes of this court, be now entered

 upon the minutes of this court.

 STATE OF TEXAS,                              §
                                              §
                                              §       NOS.      F98-67384-MT
                                              §                 F98-0 1040-T
V.                                            §
                                              §
                                              §
RONROYAL OWENS,                               §

                           JUDGMENT AND SENTENCE

       The said Ronroyal 0\vens was convicted on the record in open court by the trial

coun on the date of December 2, 1998. The sentence of incarceration for 20 years was

·orally pronounced and imposed on the date of December 2, I 998. The said Ronroyal



                                              2
Owens v. ras represented by the Hon. Catherine Shelton during his trial proceedings and by

the Hon. Michelle Moore at the hearing on December 2, 1998.

                                         ORDER
                                                               /



      By affixing my signature hereto, the Court hereby issues the foregoing Judgment and

Sentence Nunc Pro Tunc.
                                    51
SIGNED AND ENTERED this the 31 day of October, 2011 .




                                             ..,
                                             .)
         APPENDIX 19:

FIFTH COURT OF APPEALS OPINION
Writ of ,\Janda IIIIlS lh·nit:d. ()pinion issued l              APPENDIX 20:

FIFTH COURT OF APPEALS ORDER ON REHEARING
Order issued March2~, 2012




                                            In The
                                                        APPENDIX 21:

DECEMBER 20, 2012 LETTER TO DALLAS COUNTY DISTRICT CLERK
DECEMBER 20, 2012

DALLAS COUNTY DISTRICT CLERK                                  '···
HON. GARY FITZSIMMONS, CLERK
133 NO. RIVERFRONT BLVD. LB                   .   ~}"-­
DALLAS, TEXAS 752 07                __ ; iY'
                                :    ;;, >I
                                \Y.
Re:    December 2, 1998, court·o~der Appointing Hon. Michelle Moore as counsel
       in cause Nos. F98-01040-T and F98-67384MT.

      Dear Clerk:

      Enclosed is my $5.00 payment for a cerified copy of the 283rd Judicial
District court's ORDER appointing the honorable Michelle Moore as counsel
in trial cause nos. F98-01040T and F98-67384MT on (or about) December 2nd,
1998.

     Clerk, please search your records for these documents and send me certi-
fied copies of them at:
                        RONROYAL J. OWENS
                        851492 NEAL UNIT
                        9055   SPUR   591
                        AMARILLO, TEXAS 79107

     For your convenience, I have included a self addressed postage prepaid
(First Class) for your immediate response to this request.

      Thank you for your help in this matter.

      MERRY CHRISTMAS AND Happy New Year.
              APPENDIX 22:

LETTER FROM DALLAS COUNTY DISTRICT CLERK
                     GARY FITZSIMMONS
                DALLAS COUNTY DISTRICT CLERK
Mr. Owens,

     Our department scanned your case file and did not find any
documentation electing Michelle Moore as counsel. We do have other
documents with her name on it so please write us back if you have any
questions. Thank you.

     Sincerely,
     District Clerk Deputy
     P. Johnson




              133 N. Riverfront BLVD. DALLAS. TEXAS 75207 MAIN (214) 653-5950
                   FAX (214)- 653-5986        e-mail:gfitzsimmons@dallascounty.org
                           web site: www.dallascounty.orifdistclerklindex.html
                                                                                                                                            t':J.;




                                                                                                                                                     defendant was convicted shall give the defendant credit on his sentence for the time that the
    Arl 42.03. Pronouncing Sentence; Time; Credit for Time Spent in Jail Between Arrest                                                              defendant has spent in jail pending disposition of his appeal. The court shall endorse on both the
 and Sentence or Pending Appeal                                                                                                                      commitment and the man~ate from the appellate court all credit given the defendant under this
                                                                                                                                                     section, and the Texas Department of Criminal Justice shall grant the credit in computing the
                                                                                                                                                     defendant's eligibility for parole and discharge.
     Sec. I. (a) Except as provided in Article 42.14, sentence shall be pronounced in the
 defendant's presence.                                                                                                                                   Sec. 4. When a defendant who has been sentenced to imprisonment in the Texas Department
                                                                                                                                                     of Criminal Justice has spent time in jail pending trial and sentence or pending appeal, the judge
     (b) The court shall permit a victim, close relative of a deceased victim, or guardian of a                                                      of the sentencing -court shall direct the sheriff to attach to the commitment papers a statement
 victim, as defined by Article 56.01 of this code, to appear in person to present to the court and to                                                assessing the defendant's conduct while in jail.
 the defendant a statement of the person's views about the offense, the defendant, and the etTect of
 the offense on the victim. The victim, relative, or guardian may not direct questions to the                                                           Sees. 5 and 6. [Repealed by                  Act~     1989, 71st Leg., ch. 785 (HR. 2335), § 4.24, effective
 defendant while. making the statement. The court reporter may not transcribe the statement. The                                                     September I, 1989.]
 statement must be made:                                                                                                                                Sees. 7, 7A and 8. [Deleted by Acts 1993, 73rd Leg., ch. 900 (S.B. 1067), § 5.03, effective
     (I) after punishment has been· assessed and the court has determined whether or not to grant                                                    September 1, 1993.)
 community supervision in the case;

     (2) after the court has announced the terms and conditions of the sentence; and

     (3) after sentence is pronounced.

      Sec. 2. (a) In all criminal cases the judge of the court in which the defendant is convicted
. shall give the defendant credit on the defendant's sentence for the time that the defendant has
  spent:
     (I) in jail for the case, including confinement served as described by Article 468.009 and
 excluding confinement served as a condition of community supervision, from the time of his
 arrest and confinement until his sentence by the trial court;

     (2) in a substance abuse treatment facility operated by the Texas Department of Criminal
 Justice under Section 493.009, Government Code, or another court-ordered residential program
 or facility as a condition of deferred adjudication community supervision granted in the case if
 the defendant successfully completes the treatment program at that facility; or                                                                                                                                                                                                '· ..·
    (3) confined in a mental health facility or residential care facility as described by Article
 468.009.

     (b) In all revocations of a suspension of the imposition of a sentence the judge shall enter the
 restitution or reparation due and owing on the date of the revocation.

     Sec. 3. If a defendant appeals his conviction, is not released on bail, and is retained in a jail
 as provided in Section 7, Article 42.09, pending his appeaL the judge of the court in which the

 TXCODE                                                                                                                                              TXCODE
      p 2015 Mauhew Bender&. Company. Inc .. a member of the LexisNcxis Group. All rights reserved. Use of this product is subject to the                 'C 2015 Matthew Bender It Company. Inc .. a member of the LcxisNexis Group. All rights rcscn·ed. Usc of this product is subject to the
 restrictions and temu and ~onditions of the Matthtw Bender Master Agreement.                                                                        restrictions and tcnns and conditions of the Mauhe\" Bender Master Agreement
                                                                                                                                                          pronounced and credits earned by the defendant under Article 42.03 as of the date of the
                Art. 42.09. Commencement of Sentence; Status During Appeal; Pen Packet                                                                    statement.                         ..
                                                                                                                                                             Sec. 8. (a) A county that transfers a defendant to the Texas Department of Criminal Justice
               Sec. I. Except as provided in Sections 2 and 3, a defendant shall be delivered to a jail or to                                             under this article shall deliver to an ·officel_designated by the department:
           the Texas Department of Criminal Justice when his sentence is pronounced, or his sentence to
                                                                                                                                                              (.1) a copy of the judgment entered pursuant to Article 42.0 I, completed on a standardized
           death is announced, by· the court. The defendant's sentence begins to run on the day it is                                                     felony judgment form described by Section 4 of that article:
           pronounced, but with all credits, if any, allowed by Article 42.03.
                                                                                                                                                             (2) a copy of any order revoking community supervision and imposing sentence pursuant to
               Sec. 2. If a defendant appeals his conviction and is released on bail pending disposition of                                               Section 23, Article 42.12, including:
           his appeal, when his conviction is affirmed, the clerk of the trial court, on receipt of the mandate
           from the appellate court, shall issue a commitment against the defendant. The officer executing                                                    (A) any amounts owed for restitution, fines, and court costs, completed on a standardized
           the commitment shall. endorse thereon the date he takes the defendant into custody and the                                                     felony judgment form described by Section 4, Article 42.01; and
           defendant's sentence begins to run from the date endorsed on the commitment. The Texas·
..   .~·   Department of Criminal Justice shall admit the defendant named in the commitment on the basis                                                     (B) a copy of the client supervision plan prepared for the defendant by the community
           of the commitment.                 ·                                                                                                           supervision ·and corrections department supervisin~ the defendant, if such a plan was prepared:

               Sec. 3. If a defendant is convicted of a felony and sentenced to death, life, or a term of more                                                (3) a written report that states the nature and the seriousness of each offense and that states
           than ten years in the Texas Department of Criminal Justice and he gives notice of appeal, he shall                                             the citation to the ·provision or provisions of the Penal Code or other law under which the
           be transferred to the department on a commitment pending a mandate from the court of appeals                                                   defendant was convicted;
           or the Court of Criminal Appeals.                                                                                                                 (4) a copy of the victim impact statement, if one has been prepared in the case under Article
               Sec. 4. If a defendant is convicted of a felony, is eligible for release on bail pending appeal                                            56.03;
           under Article 44.04(b). and giv~s notice of appeal. h.e shall be transferred to the Texas                                                          (5) a statement as to \vhether there was a change in venue in the case and, if so, the names of
           Department of Criminal Justice on a commitment pending a mandate from.the Court of Appeals                                                     the county prosecuting the offense and the county in which the case was tried;
           or the Court of Criminal Appeals upon request in open court or upon. written request to the
           sentencing court. Upon a valid transfer to the department under this section, the defendant may                                                   (6) if requested, information regarding the criminal history of the defendant, including the
           not thereafter be released on bail pending his appeal.                                                                                         defendant's state identification number if the number has been issued;

              Sec. 5. If a defendant is transferred to the Texas Department of Criminal Justice pending                                                       (7) a copy of the indictment or information for each offense:
           appeal under Section 3 or 4, his sentence shall be computed as if no appeal had been taken if the
                                                                                                                                                              (8) a checklist sent by the department to the county and completed by the county in a manner
           appeal is affirmed.
                                                                                                                                                          indicating that the documents required by this subsection and Subsection (c) acco.[llpany the
               Sec. 6. All defendants who have been transferred ·to the Texas Department of Criminal                                                      defendant:                                                                             ··
           Justice pending the appeal of their convictions under this article shall be under the control and
                                                                                                                                                             (9) if prepared, a copy of a presentence or postsentence investigation report prepared under
           authority of the department for all purposes as if no appeal were pending.
                                                                                                                                                          Section 9, Article 42.12;
               Sec. 7. If a defendant is sentenced to a term of imprisonment in the Texas Department of
                                                                                                                                                             (I 0) a copy of any detainer, issued by an agency of the federal government, that is in the
           Criminal Justice but is not transferred to the department under Section 3 or 4, the court, before
                                                                                                                                                          possession of the county and that has been placed on the defendant:
           the date on which it woulp lose jurisdiction under Section 6(a), Article 42.12, shall send to the
           department a document containing a statement of the date on which the defendant's sentence was                                                      (II) if prepared, a copy of the defendant's Texas Uniform Health Status Update Form: and


           TXCODE                                                                                                                                         TXCODE
                t:· 2015 Matthew Bender & Company. Inc .. a member of the LcxisNe.xis Group. All rights rcscrYcd. Usc ofth.is product is subject to the        t:· lOIS Matthew Bender & Company. Inc .. a member of the   Lc."~>isNcxis   Group. All rights rcscrocd. ·Use of this product is subject to the
           restrictions and 1cnns and conditions of tbc Man hew Bender Master Agreement.                                                                  restrictions and tcnns and conditions or the Matthew Bender Maslcr Agreement.
                                                                                                                                                this section. the presiding judge may impose those duties on: .
   (12) a written description of a hold or warrant, issued by any other jurisdiction. that the
county is aware of and that has been placed on or issued for the defendant.                                                                          (I) the district clerk; or

    (b) The Texas Department of Criminal Justice shall not take a defendant into custody under                                                       (2) the prosecutor of each district court in the. county.
this article until the designated officer receives the documents required by Subsections (a) and (c)
of this section. The designated officer shall certify under the seal of the department the                                                          (h) If a parole panel releases on parole a person who is confined in a jail in this state, a
documents received under Subsections (a) and (c) of this section. A document certified under this                                               federal correctional institution, or a correctional institution in another state, the Texas
subsection is set [-authenticated for the purposes of Rules 90 I and 902. Texas Rules of Evidence.                                              Department                                                                                  ·-    ·-~
                                                                                       '·.. .  :JQ


                                            II III II
                                                           :;:t7·
                                                          ;.
                                                                         -.!:)
                                                           3'            'C'!J
                                                                                 u\ 0
                                                                         U'"-(             ·Z
                                                               ~                 -i>·
                                                               :J
                                                           r
                                                         .._a             ~
                                                                                 zrn r
                                                                         e:
                                                                         ~
                                                                                 >         ~
                                                                         u\ r              6
                                                                                 c
                                                                          -
                                                                          ~
                                                                                 z
                                                                                 -
                                                                                 --1
                                                                                           ~
                                                                                           TT1
                                                                                           z(.)?
                                                          ~
                                                          ~
                                                         '0
                                                         ~




                                                        ====:==:==
                                                        ==:=:=::===
                                                        --··~-~~~~UII-
                                                        ~~:~~~~:~!~


                                                        --··1-IUIWW-
                                                        ;=;;;~;~=
                                                        ~~:=~~~!~_!~

                                                        --···-llllllllll-
                                                        =====:::::::=
                                                        ~=:~~~~!.~~




~          ~


                   'I
!!!.       ::.:
~


~
           cCll
 ;o
 c:
 - ::a
                     ...
             b
              0
              3     to-o
                    ,-i.           -

                    ~
                    ~
                        sn
                        "'
                                   ~
                                       -
                                       :('
                                        ®